Name: The Schengen acquis - Decision of the Executive Committee of 28 April 1999 on the definitive versions of the Common Manual and the Common Consular Instructions (SCH/Com-ex (99) 13)
 Type: Decision
 Subject Matter: international affairs;  international law;  cooperation policy
 Date Published: 2000-09-22

 Avis juridique important|41999D0013The Schengen acquis - Decision of the Executive Committee of 28 April 1999 on the definitive versions of the Common Manual and the Common Consular Instructions (SCH/Com-ex (99) 13) Official Journal L 239 , 22/09/2000 P. 0317 - 0404DECISION OF THE EXECUTIVE COMMITTEEof 28 April 1999on the definitive versions of the Common Manual and the Common Consular Instructions(SCH/Com-ex (99) 13)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard also, on one hand, to Articles 3, 5, 6, 7, 8, 11, 12 17, 18 and 25 of the abovementioned Convention, and to Articles 9 and 17 thereof, on the other hand,Whereas it is in the interest of all the Schengen States to apply uniform rules to the issue of visas in the context of their common policy on the movement of persons, with a view to preventing possible negative consequences as regards entry into Schengen territory and internal security,Moved by the desire to build on hitherto positive experiences with the Common Consular Instructions and to harmonise further the visa-issue procedure,Guided by the principle of solidarity between the Schengen States,HAS DECIDED AS FOLLOWS:I. 1. The revised version of the Common Consular Instructions (Appendix 1(1)) and the Annexes thereto, and2. The revised version of the Common Manual (Appendix 2(2)) and the Annexes theretoare hereby adopted.The following amendments have been taken into account in drawing up these versions: the amendments to Annexes 1, 2, 3, 5, 7, 10, 12 and 15 to the Common Consular Instructions and the corresponding Annexes 5, 5A, 14B, 10, 6B, 6C and 14A to the Common Manual.II. The documents relating to previous versions of the Common Consular Instructions, Common Manual and the Annexes thereto and listed in Appendix 3 shall be repealed once the revised versions are adopted.III. The document relating to representation in connection with the issue of visas is attached for the purposes of information in Appendix 4(3).IV. This Decision shall enter into force on the day on which it is adopted.Luxembourg, 28 April 1999.The ChairmanC. H. Schapper(1) Annexes 5, 9 and 10 are confidential. See SCH/Com-ex (98) 17.(2) Confidential document. See SCH/Com-ex (98) 17.(3) Document SCH/II (95) 16, rev 19: not published.Appendix 1COMMON CONSULAR INSTRUCTIONS FOR THE DIPLOMATIC MISSIONS AND CONSULAR POSTSCONTENTS>TABLE>ANNEXES TO THE COMMON CONSULAR INSTRUCTIONS ON VISAS1. - Joint list of States whose citizens are required to have a visa by all the Schengen States- Updated list of States whose citizens are exempt from the visa requirement by all the Schengen States- Updated list of States whose citizens are required to have a visa by some Schengen States only2. Regulations governing the movement of holders of diplomatic, official and service passports and holders of laissez-passers which certain international intergovernmental organisations issue to their officials.3. List of States whose citizens are subject to an airport transit visa requirement, where holders of travel documents issued by these States are also subject to this visa requirement.4. List of documents entitling entry without a visa.5. List of visa applications requiring prior consultation with the central authorities, in accordance with Article 17 (2).6. List of honorary consuls authorised, in exceptional cases and on a temporary basis, to issue uniform visas.7. Reference amounts for the crossing of borders fixed annually by the national authorities.8. Uniform format for visa-stickers and information on their technical specifications and security features.9. Entries which the Contracting Parties shall write, where necessary, in the "comments" section.10. Instructions on writing entries in the section to be electronically scanned.11. Criteria for travel documents to which a visa may be affixed.12. Fees, in euro, to be charged when issuing uniform visas.13. Guidelines on how to fill in visa-stickers.14. Requirements governing information for the Contracting Parties when issuing visas with limited territorial validity, or when invalidating, repealing or reducing the validity of uniform visas and when issuing national residence permits15. Model harmonised forms providing proof of invitation, sponsorship and accommodation drawn up by the Contracting Parties.COMMON INSTRUCTIONSfor the diplomatic missions and consular posts of the Contracting Parties to the Schengen ConventionCONDITIONS GOVERNING THE ISSUE OF UNIFORM VISAS, VALID FOR THE TERRITORY OF ALL THE CONTRACTING PARTIESI. GENERAL PROVISIONS1. ScopeThe following common provisions which are based on the provisions of Chapter 3 (sections 1 and 2) of the Convention Implementing the Schengen Agreement of 14 June 1985 between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic on the gradual abolition of checks at their common borders (hereinafter referred to as "the Convention") signed in Schengen on 19 June 1990, and which Italy, Spain, Portugal, Greece and Austria have since acceded to, apply to the examination of visa applications for a visit not exceeding three months, including transit visas, valid for the territory of all the Contracting Parties(1).Visas for visits exceeding three months shall be national visas, and shall only entitle the holder to reside in that national territory. Nevertheless, such visas shall enable their holders to transit through the territories of the other Contracting Parties in order to reach the territory of the Contracting Party which issued the visa, unless they fail to fulfil the entry conditions referred to in Article 5(1)(a), (d) and (e) or they are on the national list of alerts of the Contracting Party through whose territory they seek to transit.2. Definition and types of visa2.1. Uniform visasUniform visas are the authorisation or decision granted in the form of a sticker affixed by a Contracting Party to a passport, travel document or other document which entitles the holder to cross the border. It enables aliens, subject to the visa requirement, to present themselves at the external border of the Contracting Party which issued the visa or that of another Contracting Party and request, depending on the type of visa, transit or residence, provided that the other transit or entry conditions have been met. Mere possession of a uniform visa does not entitle automatic right of entry.2.1.1. Airport transit visasThis visa entitles aliens who are required to have such a visa, to pass through the international transit area of airports, without actually entering the national territory of the country concerned, during a stop-over or transfer between two sections of an international flight. The requirement to have this visa is an exception to the general right to transit without a visa through the abovementioned international transit area.Nationals from the countries listed in Annex 3 and persons who are not necessarily nationals of those countries but who possess travel documents issued by their authorities, are required to possess this type of visa.Exemptions from the airport transit visa requirement are laid down in Section III of Annex 3.2.1.2. Transit visasThis visa entitles aliens who are travelling from one Third State to another Third State to pass through the territories of the Contracting Parties.This visa authorises its holder to pass through once, twice or exceptionally several times, provided that no transit shall exceed five days.2.1.3. Short-stay or travel visas: multiple entry visasThis visa entitles aliens who seek to enter the territories of the Contracting Parties, for reasons other than to immigrate, to carry out a continuous visit or several visits whose duration does not exceed three months in any half-year from the date of first entry. As a general rule, this visa may be issued for one or several entries.In the case of certain aliens who frequently need to travel to one or several Schengen States, for example on business, short-stay visas may be issued for several visits, provided that the total length of these visits does not exceed three months in any half-year. This multiple entry visa may be valid for one year, and in exceptional cases, for more than a year for certain categories of persons. (see V 2, 2.1)2.1.4. Group visasThis is a transit visa or a visa limited to a maximum of thirty days, which may be affixed to a group passport - save where national law provides otherwise - issued to a group of aliens formed prior to the decision to travel, provided that the members of the group enter the territory, stay there and leave the territory as a group.Group visas may be issued to groups of between 5 and 50 people. The person in charge of the group shall possess an individual passport and, where necessary, an individual visa.2.2. Long-stay visasVisas for visits exceeding three months shall be national visas issued by one of the Contracting Parties in accordance with its national law.Nevertheless, such visas shall act as uniform transit visas enabling their holders to travel to the territory of the Contracting Party which issued the visa, provided that the total length of transit does not exceed five days from the date of first entry, and provided that they fulfil the entry conditions and that they are not on the national list of alerts of the Contracting Party or Parties through whose territory they seek to transit (see Annex 4).2.3. Visas with limited territorial validityThis visa is affixed in exceptional cases to a passport, travel document or other document which entitles the holder to cross the border, where the visit is authorised only in the national territory of one or more Contracting Parties, provided that both entry and exit are through the territory of this or these Contracting Parties (see V 3).2.4 Visas issued at the border(2)II. DIPLOMATIC MISSION OR CONSULAR POST RESPONSIBLEAliens who are subject to the visa requirement (see Annex 1), and who seek to enter the territory of a Contracting Party, are obliged to apply to the visa section in the diplomatic mission or consular post responsible.1. Determining the State responsible1.1. State responsible for deciding on an applicationThe following are responsible for examining applications for short-term or transit uniform visas:(a) - The Contracting Party in whose territory the sole or main destination of the visit is found. Under no circumstances shall a transit Contracting Party be considered as the country of main destination.The diplomatic mission or consular post with whom the application is lodged shall decide, on a case by case basis, which is the Contracting Party of main destination, bearing in mind, in its assessment, all the facts and in particular the purpose behind the visit, the route and length of visit or visits. When looking at these facts, the mission or post shall mainly focus on the supporting documents submitted by the applicant.- It shall specifically focus on the main reason for or the purpose of the visit when one or more destinations are the direct result or complement of another destination.- It shall specifically focus on the longest visit when no destination is the direct result or complement of another destination; where the visits are of equal length, the first destination shall be the determining factor.(b) - The Contracting Party of first entry, when the Contracting Party of main destination cannot be determined.Contracting Party of first entry shall be the State whose external border the applicant crosses in order to enter the Schengen area after having had his/her documents checked.- When the Contracting Party of first entry does not require a visa, it is not obliged to issue a visa and unless it issues the visa voluntarily, subject to the consent of the person concerned the responsibility is transferred to the first Contracting Party of destination or of transit which requires a visa.- The examination of applications and the issue of visas with limited territorial validity (limited to the territory of one Contracting Party or to the territory of the Benelux States) shall be the responsibility of the Contracting Party or Parties concerned.1.2. State representing the State responsible(a) If the State responsible has no diplomatic mission or consular post in a given State, the uniform visa may be issued by the mission or post of the Contracting Party which represents the interests of the State responsible. The visa is issued on behalf of the Contracting Party that is being represented, subject to its prior authorisation, and where necessary, consultation between the central authorities. If one of the Benelux States has a mission or post, it shall automatically represent the other Benelux States.(b) If the State responsible has a diplomatic mission or consular post in the capital city of a country, but not in the area where the application is lodged, and if one or more of the other Contracting Parties does have a mission or post, the visa may, in exceptional cases and only in countries which are geographically very large, be issued by another Contracting Party representing the State responsible, provided that there is a specific agreement on representation between the two Contracting Parties concerned and such action is in accordance with the terms of the said agreement.(c) In accordance with the provisions contained in (a) and (b), it shall in any event be for the visa applicant to decide whether to contact either the diplomatic mission or the consular post which is representing the State responsible or that of the State responsible.(d) The Sub-Group on Visas shall draw up an overview of the agreed representation arrangements which it shall update regularly.(e) The procedure for issuing Schengen visas with reference to Article 30(1)(a) of the Convention implementing the Schengen Agreement in third States in which not all Schengen States are represented shall be based on the following principles:- The rules on representation shall apply to the processing of applications for uniform airport transit visas, transit visas and short-stay visas issued pursuant to the Schengen Convention and in accordance with the Common Consular Instructions. The representing State is obliged to apply the provisions of the Common Consular Instructions with the same diligence and speed as it issues its own visas of the same category and with the same period of validity.- Except as expressly provided in bilateral agreements, the rules on representation shall not apply to visas issued for the purpose of paid employment or an activity which requires prior permission from the State in which it is to be carried out. The applicant must contact the accredited consular post of the State where the activity is to be performed.- The Schengen States shall not be obliged to ensure that they are represented for visa purposes in every third State. They may decide that in certain third States visa applications or applications for a particular kind of visa must be made at a permanent consular post or diplomatic mission of the State that is the main destination.- The diplomatic missions and consular posts shall have sole responsibility for assessing the risk of illegal immigration posed by a visa application.- The represented State shall assume responsibility for asylum applications made by holders of visas which the visa stamp expressly shows to have been issued by representing States on behalf of represented States.- In exceptional cases, bilateral agreements may stipulate that visa applications from certain categories of alien are either to be submitted by the representing State to the authorities of the represented State in which the main destination is located or forwarded to a permanent consular representation of that State. The categories in question must be laid down in writing (if necessary for each diplomatic mission or consular post). It shall be assumed that the visa has been issued on the authorisation of the represented State pursuant to Article 30(1)(a) of the Schengen Convention.- Bilateral agreements may be amended in the course of time on the basis of decisions made by individual States concerning asylum applications lodged within a set period of time by holders of visas issued in the framework of representation and other information relevant to the issue of visas. Agreement may also be reached on waiving the rules on representation in the case of certain diplomatic missions and consular posts.- Representation shall apply solely in the context of issuing visas. Aliens who are unable to apply for a visa because they cannot furnish sufficient proof that they fulfil the relevant conditions must be informed that they can apply for a visa at a permanent consular post or diplomatic mission of the Schengen State of main destination.- The rules on representation may be refined as a result of further developments in software enabling consular posts and diplomatic missions undertaking representation to consult the central authorities of the represented State without substantial additional effort.- The list containing rules on representation with regard to the issue of Schengen visa in third States in which not all Schengen States are represented is attached to this document. Amendments made to the list by common agreement between the Schengen States concerned shall be submitted to the Central Group for acknowledgement.2. Visa applications requiring consultation with the national central authority or the authority of one or more other Contracting Parties, in accordance with Article 17(2)2.1. Consultation with the national central authorityThe diplomatic mission or consular post which examines the application, shall seek authorisation from its central authority, consult it or inform it of the decision it plans to take in a case, in accordance with the arrangements and deadlines laid down by national law and practice. Cases requiring national consultation are listed in Annex 5A.2.2. Consultation with the central authority of one or more Contracting PartiesThe diplomatic mission or the consular post with whom an application is lodged shall seek authorisation from its central authority, which, for its part, shall send the application on to the competent central authorities of one or more other Contracting Parties (see part V, 2, 2.3). Until the final list of cases of mutual consultation has been approved by the Executive Committee, the list annexed to these Common Consular Instructions shall apply (see Annex 5B).2.3. Consultation procedure in the framework of representation(a) When visa applications are lodged by nationals of the countries listed in Annex 5C at an embassy or consular representation of a Schengen State, representing another Schengen State, the represented State shall be consulted.(b) The information exchanged in respect of these visa applications shall be the same as that currently exchanged in the framework of the consultation under Annex 5B. A compulsory heading shall, however, be provided on the form for the references to the territory of the represented State.(c) The current provisions of the Common Consular Instructions shall apply to the time limits, their extension and the form of the reply.(d) The consultation provided for in Annex 5B shall be undertaken by the represented State.3. Visa applications lodged by non-residentsWhen an application is lodged with a State which is not the applicant's State of residence and there is doubt over the person's intentions (in particular where a risk of illegal immigration has been observed), the visa shall only be issued after consultation with the diplomatic mission or consular post of the applicant's State of residence and/or its central authority.4. Authorisation to issue uniform visasOnly the diplomatic mission or consular posts of the Contracting Parties shall be entitled to issue uniform visas, with the exception of the cases listed in Annex 6.III. INITIATION OF THE APPLICATION PROCEDURE1. Visa application forms - number of application formsAliens shall also be required to fill in the uniform visa form.At least one copy of the application form must be filled in so that it may be used during consultation with the central authorities. The Contracting Parties may, insofar as national administrative procedures so require, request several copies of the application.2. Documents to be enclosedAliens shall enclose the following documents with the application:(a) a valid travel document on which a visa may be affixed (see Annex 11);(b) where necessary, documents supporting the purpose and the conditions of the planned visit.If the information supplied is sufficient to enable the diplomatic mission or consular post to ascertain that the applicant is acting in good faith, the staff responsible for issuing the visas may exempt the applicant from submitting the abovementioned supporting documents.3. Guarantees of means of return and means of subsistenceAliens shall be able to offer the diplomatic mission or consular post with whom they lodge their application, a guarantee that they have adequate means for their subsistence and their return.4. Personal interviews with applicantsAs a general rule, the applicant shall be called on to appear in person in order to verbally justify the grounds for the application, especially where there are doubts over the actual purpose behind the visit or that person's return to the country of departure.This requirement may be waived in cases where the applicant is well-known or where the distance from the diplomatic mission or consular post is too great, provided that there is no doubt as to the good faith of the applicant and where in the case of large groups, a reputable and trustworthy body is able to vouch for the good faith of those persons concerned.IV. LEGAL BASISUniform visas may only be issued once the entry conditions laid down in Articles 15 and 5 of the Convention have been met. These Articles read as follows:Article 15In principle, the visa referred to in Article 10 may be issued only if an alien fulfils the entry conditions laid down in Article 5(1)(a), (c), (d) and (e).Article 51. For visits not exceeding three months, aliens fulfilling the following conditions may be granted entry into the territories of the Contracting Parties:(a) the possession of a valid document or documents, as defined by the Executive Committee, authorizing them to cross the border;(b) the possession of a valid visa if required;(c) if applicable, the aliens shall produce documents substantiating the purpose and the conditions of the planned visit and shall have adequate means of support, both for the period of the planned visit and the return to their country of origin or transit to a Third State, where their admission is guaranteed, or shall be in a position to acquire such means legally;(d) the aliens shall not be persons for whom an alert has been issued for the purposes of refusing entry:(e) the aliens shall not be considered to be a threat to public policy, national security or the international relations of any of the Contracting Parties.2. Entry into the territories of the Contracting Parties must be refused to any alien who does not fulfil all the above conditions unless a Contracting Party considers it necessary to derogate from that principle for humanitarian reasons, on grounds of national interest or because of international obligations. In such cases authorisation to enter will be restricted to the territory of the Contracting Party concerned, which must inform the other Contracting Parties accordingly.These rules shall not preclude the application of special provisions concerning the right to asylum or the provisions laid down in Article 18.Visas with limited territorial validity may be issued subject to the conditions laid down in Articles 11(2), 14(1) and 16 in connection with Article 5(2) (see V, 3).Article 11(2)2. Paragraph 1 shall not preclude a Contracting Party from issuing a new visa, the validity of which is limited to its own territory, within the half-year in question if necessary.Article 14(1)1. No visa may be affixed to a travel document if the travel document is not valid for any of the Contracting Parties. If a travel document is only valid for one Contracting Party or for a number of Contracting Parties the visa to be affixed shall be limited to the Contracting Party or Parties in question.Article 16If a Contracting Party considers it necessary to derogate, on one of the grounds listed in Article 5(2) from the principle laid down in Article 15, by issuing a visa to an alien who does not fulfil all the entry conditions referred to in Article 5(1), the validity of this visa shall be restricted to the territory of that Contracting Party, which must inform the other Contracting Parties accordingly.V. EXAMINATION OF APPLICATIONS AND DECISIONS TAKENThe diplomatic mission or consular post shall first check the documents submitted (1) and shall then base its decision regarding the visa application on these documents (2):Basic criteria for examining applicationsThe main issues to be borne in mind when examining visa applications are: the security of the Contracting Parties and the fight against illegal immigration as well as other aspects relating to international relations. Depending on the country concerned, one of these may take precedence over the other, but at no stage should any of them be forgotten about.As far as security is concerned, it is advisable to check that the necessary controls have been carried out: a search of the files containing alerts (alerts for the purposes of refusing entry) in the Schengen Information System, consultation with the central authorities of the countries subject to this procedure.The diplomatic mission or consular post shall assume full responsibility in assessing whether there is an immigration risk. The purpose of examining applications is to detect those applicants who are seeking to immigrate to the territory of the Contracting Parties and set themselves up there, using grounds such as tourism, studies, business or family visits as a pretext. Therefore, it is necessary to be particularly vigilant when dealing with "risk categories", in other words unemployed persons, and those with no regular income etc. If there is any doubt over the authenticity of the papers and supporting documents submitted, the diplomatic mission or consular post shall refrain from issuing the visa.On the contrary, checks shall be reduced where the applicant is known to be a bona fide person, this information having been exchanged through consular cooperation.1. Examination of visa applications1.1. Verification of the visa application- the length of visit requested shall correspond with the purpose of the visit- the replies to the questions on the form shall be complete and coherent. The form shall include an identity photograph of the visa applicant and shall indicate, as far as possible, the main destination of the visit.1.2. Verification of the applicant's identity and verification as to whether an alert has been issued on the applicant in the Schengen Information System (SIS) for the purposes of refusing entry or verification as to whether they pose any other threat (to security) which would constitute grounds for refusal to issue the visa or whether, from an immigration point of view, the applicant poses a risk in that on a previous visit he/she overstayed the authorised length of visit.1.3. Verification of the travel document- Verification as to whether the document is in order or not: it should be complete and should be neither amended, falsified or counterfeited.- Verification of the territorial validity of the travel document: it should be valid for entry into the territory of the Contracting Parties.- Verification of the period of validity of the travel document: the period of validity of the travel document should exceed that of the visa by three months (Article 13(2) of the Convention).- Nevertheless, for urgent humanitarian reasons, on grounds of national interest or because of international obligations, it shall be possible, in exceptional cases, to affix visas to travel documents whose period of validity is less than that specified in the previous paragraph (three months), provided that the period of validity exceeds that of the visa and that the guarantee of return is not in jeopardy.- Verification of the length of previous visits to the territory of the Contracting Parties.1.4. Verification of other documents depending on the applicationThe number and type of supporting documents required depend on the possible risk of illegal immigration and the local situation (for example whether the currency is convertible) and may vary from one country to another. As concerns assessment of the supporting documents, the diplomatic missions or consular posts of the Contracting Parties may agree on practical arrangements adapted to suit local circumstances.The supporting documents shall cover the purpose of the journey, means of transport and return, means of subsistence and accommodation:- supporting documents regarding the purpose of the journey shall mean for example:- a letter of invitation;- a summons;- an organized trip.- supporting documents regarding means of transport and return shall mean for example:- a return ticket;- currency for petrol or car insurance.- supporting documents regarding means of subsistence:The following may be accepted as proof of means of subsistence: liquid cash in convertible currency, travellers cheques, cheque books for a foreign currency account, credit cards or any other means that guarantees funds in hard currency.The level of means of subsistence shall be proportionate to the length of visit and purpose of the visit, and also the cost of living of the Schengen State or States to be visited. To this end, reference amounts shall be fixed each year for the crossing of borders by the national authorities of the Contracting Parties (see Annex 7)(3).- supporting documents regarding accommodation:The following documents, inter alia, may be accepted as proof of accommodation:(a) hotel reservation or reservation for a similar establishment;(b) documents proving the existence of a lease or a property title, in the applicant's name, proving ownership of a property situated in the country to be visited;(c) Where an alien states that he/she shall stay at a person's home or in an institution, the diplomatic missions and consular posts shall verify whether the alien will actually be accommodated there:- either by checking with the national authorities, where such checks are necessary;- or by requiring that a certificate be presented which vouches for the undertaking to accommodate, in the form of a harmonised form filled in by the host and stamped by the competent authority of the Contracting Party, according to the provisions laid down in its national law. A model of the form may be adopted by the Executive Committee;- or by requiring that a certificate or an official or public document be presented which vouches for the undertaking to accommodate, worded and checked in accordance with the internal law of the Contracting Party concerned.The presentation of documents relating to the commitment to accommodate referred to in the previous two indents is not a new condition for the issuing of visas. These documents have a practical purpose, aimed at proving that accommodation is available and, where appropriate, the existence of means of subsistence. If a Contracting Party uses this type of document, then it should in any case, specify the identity of the host and of the guest or guests, the address of the accommodation, the length and purpose of the visit, any possible family ties, and indicate whether the host is residing lawfully in the country.After having issued the visa, the diplomatic mission or consular post shall affix its stamp and write the visa number on the document in order to avoid it being reused.These checks are aimed at avoiding any false/fraudulent invitations or invitations from illegal or possibly illegal aliens.Before applying for a uniform visa, applicants may be exempted from the requirement to provide supporting documents regarding accommodation if they are able to prove that they have sufficient financial means to cover their subsistence and accommodation costs in the Schengen State or States that they plan to visit.- Other documents where necessaryDepending on the case in question, other documents may be required, for example:- proof of place of residence and proof of ties with the country of residence;- parental authorisation in the case of minors;- proof of the social and professional status of the applicant.Where the national laws of the Schengen States require proof of invitations from private individuals or for business trips, sponsorship declarations or proof of accommodation, a harmonised form shall be used.1.5. Assessment of the applicant's good faithIn order to assess the applicant's good faith, the mission or post shall check whether the applicant is recognised as a person of good faith within the framework of local consular cooperation.Furthermore, they shall consult the information exchanged, as referred to in Chapter VIII, 3., of these Instructions.2. Decision-making procedure for visa applications2.1. Choice of type of visa and number of entriesA uniform visa pursuant to Article 11 may be:- a travel visa valid for one or more entries, provided that neither the length of a continuous visit nor the total length of successive visits exceeds three months in any half-year, from the date of first entry;- a visa valid for one year, entitling a three month visit during any half-year and several entries; this visa may be issued to persons offering the necessary guarantees and persons whom the Contracting Parties have shown a particular interest in. In exceptional cases, a visa valid for more than one year, but for a maximum of five years, may be issued to certain categories of persons for several entries;- a transit visa authorising its holder to pass through the territories of the Contracting Parties once, twice or exceptionally several times en route to the territory of a Third State, provided that no transit shall exceed five days and provided that the entry of the alien into the territory of the destination Third State is guaranteed and that the route being followed normally requires transit through the territories of the Contracting Parties.2.2. The administrative responsibility of the intervening authorityThe diplomatic representative or the head of the consular section shall assume, in accordance with their national powers, full responsibility with regard to the practical arrangements for the issuing of visas by their missions or posts and shall consult each other on this matter.The diplomatic mission or consular post shall take its decision on the basis of all the information available to it and bearing in mind the specific situation of each applicant.2.3. Procedure to be followed in cases of prior consultation with the central authorities of the other Contracting PartiesThe Contracting Parties have decided to set up a system for the purpose of carrying out consultation with the central authorities.The following measures may be applied temporarily should the consultation technical system break down and in accordance with the situation:- limit the number of cases of consultation to those where consultation is deemed essential;- use the local network of embassies and consulates of the Contracting Parties concerned in order to channel consultation;- use the network of embassies of the Contracting Parties located (a) in the country carrying out the consultation, (b) in the country which is to be consulted;- use of conventional means of communication between contact points: fax, telephone, etc.;- be more vigilant for the benefit of the common interest.In cases where the applicants come under the categories listed in Annex 5B subject to consultation with a central authority - of the Ministry of Foreign Affairs or of another body - (Article 17(2) of the Convention), visas shall be issued according to the procedure outlined below.The diplomatic mission or consular post with whom an application is lodged by a person from one of these categories shall, in the first instance, check, by carrying out a search in the Schengen Information System, whether an alert has been issued on the applicant for the purposes of refusing entry.It shall then follow the procedure outlined below:(a) ProcedureThe procedure under (b) shall not apply when the visa applicant has been issued an alert in the Schengen Information System for the purposes of refusing entry.(b) Sending applications to the national central authorityThe diplomatic mission or consular post with whom an application is lodged by a person from one of the categories subject to consultation shall send this application immediately to the central authority in its country.- If the central authority decides to refuse an application for which the Contracting Party applied to is responsible, it is not necessary to begin or to continue a consultation procedure with the central authorities of the Contracting Parties which requested to be consulted.- In the case of an application examined by the representative of the State responsible, the central authority of the Contracting Party with whom the application is lodged shall send it to the central authority of the State responsible. If the central authority of the State being represented or, the central authority of the representing State, where so provided in the representation agreement decides to reject the visa application, it is not necessary to begin or to continue a consultation procedure with the central authorities of the Contracting Parties which requested to be consulted.(c) Information sent to the central authorityAs part of consultation with the central authorities, the diplomatic missions or consular posts with whom an application is lodged shall send the following information to their central authority:1. Diplomatic mission or consular post with whom the application was lodged.2. Surname and first names, date and place of birth and, where known, the names of the applicant's parents.3. Nationality of the applicant(s) and, where known, any previous nationalities.4. Type and number of travel document(s) submitted, their date of issue and date of expiry.5. Length and purpose of planned visit.6. Planned dates of travel.7. Residence, profession, employer of the visa applicant.8. References from the Member States, in particular, any previous applications or visits to the Signatory States.9. Border which the applicant plans to cross in order to enter Schengen territory.10. Any other names (maiden name, or where applicable, married name, in order to complete the identification in accordance with the requirements under the national law of the Contracting Parties and the national law of the State where the applicant is a citizen).11. Any other information deemed necessary by the diplomatic missions or consular posts, concerning for example the spouse or children accompanying the person concerned, any visas previously issued to the applicant and visa applications for the same destination.This information shall be taken from the visa application form, in the order in which it appears on the aforementioned form.The above headings shall act as the basis of the information to be sent in consultation between central authorities. The Contracting Party carrying out the consultation shall as a rule be responsible for the way it sends the information, in the understanding that the date and time of transmission and its receipt by the recipient central authorities should be clearly marked.(d) Sending applications between central authoritiesThe central authority of the Contracting Party whose mission or post has received an application shall consult, in turn, the central authority or authorities of the Contracting Party or Parties who have asked to be consulted. To this end, the authorities designated by the Contracting Parties shall be considered as central authorities.After having carried out the necessary checks, these authorities shall send their overall assessment of the visa application to the central authority which consulted them.(e) Reply time: ExtensionThe maximum deadline which the consulted central authorities have for sending a reply to the central authority which asked for the consultation shall be seven calendar days. The initial reply time is taken from the time at which the application is sent by the central authority which has to carry out the consultation.If, during the course of these seven days, one of the consulted central authorities asks for the deadline to be extended, this may be increased by seven days.In exceptional cases, the consulted central authority may submit a justified request for an extension of more than seven days.The authorities being consulted shall ensure that in cases of urgency, the reply is sent back as quickly as possible.Where no reply is received by the initial deadline or, where applicable, by the extended deadline it shall be the equivalent of an authorisation and shall mean that there are, as far as the Contracting Party or Parties consulted are concerned, no grounds for objecting to the issue of a visa.(f) Decision based on the outcome of the consultationOnce the initial or extended deadline has expired, the central authority of the Contracting Party with whom the application is lodged may authorise the diplomatic mission or consular post to issue the uniform visa.Where there is no clear decision on the part of the central authority, the diplomatic mission or consular post with whom the application is lodged may issue the visa after a period of 14 days, from the time at which the application was sent by the central authority carrying out the consultation. It is up to each central authority to inform its missions and posts at the start of each consultation period.In cases where the central authority receives a request for an exceptional extension to the deadline, it shall inform the mission or post with whom the application is lodged thereof: it shall not decide on the application before having received clear instructions from its central authority.(g) Transmission of specific documentsIn exceptional cases, the embassy where the visa application is lodged may, at the request of the consular mission of the consulted State, transmit pursuant to Article 17 of the Schengen Convention the visa application form (with a space for a photograph).This procedure shall only apply in places where there are diplomatic or consular missions of both the consulting State and consulted State and only in respect of the nationalities listed in Annex 5B.In no circumstances may the reply to the consultation or the request to extend the time limit for consultation be undertaken locally, with the exception of consultation at local level in accordance with the current provisions of Annex 5B of the Common Consular Instructions; the consultation network shall always be used for exchanges between the central authorities.2.4. Refusal to examine an application, to issue a visaThe procedure and the possible channels of appeal in cases where the diplomatic mission or consular post of a Contracting Party refuses to examine an application or issue a visa, are governed by the law of that Contracting Party.If a visa is refused and national law provides for the grounds for such a refusal to be given, this must be done on the basis of the following text: "Your request for a visa has been refused pursuant to Article 15 in conjunction with Article 5 of the Convention implementing the Schengen Agreement of 19 June 1990 because you do not satisfy the conditions under (a), (c), (d), (e), (indicate relevant condition(s)) of Article 5(1) of the said Convention, which stipulates... (quote relevant condition(s))."If necessary, the above grounds may be supplemented with more detailed information or contain other information in accordance with the requirements in this area laid down in the national law of the Schengen States.When an embassy or consular post which is representing another Schengen State is forced to discontinue its examination of a visa application, the applicant should be notified thereof and informed that he/she may go to the nearest diplomatic or consular mission of the State competent to examine the visa application.3. Visas with limited territorial validityA visa whose validity is limited to the national territory of one or several Contracting Parties may be issued:1. In cases where a diplomatic mission or consular post considers it necessary to derogate from the principle laid down in Article 15 of the Convention (Article 16) on one of the grounds listed in Article 5(2) (for humanitarian reasons, on grounds of national interest or because of international obligations);2. In cases provided for in Article 14 of the Convention, according to which: "1. No visa may be affixed to a travel document if that travel document is not valid for any of the Contracting Parties. If a travel document is only valid for one Contracting Party or for a number of Contracting Parties the visa to be affixed shall be limited to the Contracting Party or Parties in question.2. If a travel document is not recognised as valid by one or more of the Contracting Parties an authorisation may be issued in place of a visa."3. In cases where, due to extreme urgency, (for humanitarian reasons, on grounds of national interest or because of international obligations), a mission or post does not consult the central authorities or where this procedure gives rise to protest;4. In cases where a mission or post issues, as an absolute necessity, a new visa for a visit to be carried out during the same half-year to an applicant who, over a six-month period, has already used a visa with a validity of three months.The validity is limited to the territory of one Contracting Party, the Benelux or two Benelux States for scenarios 1, 3 and 4 above, and to the territory of one or several Contracting Parties, the Benelux or two Benelux States for scenario 2.The missions or posts of the other Contracting Parties shall be informed of cases where these visas are issued.VI. HOW TO FILL IN VISA-STICKERSAnnexes 8 and 13 contain the following: 8 - a description of the sticker's security features; 13 - examples of specimen visa-stickers that have already been filled in.1. Common entries section (Section 8)1.1. "VALID FOR" headingThis heading indicates the territory in which the visa holder is entitled to travel.This heading may only be completed in one of the following three ways:(a) Schengen States;(b) Schengen State or Schengen States to whose territory the validity of the visa is limited (in this case the following abbreviations are used: F for France, D for Germany, E for Spain, GR for Greece, P for Portugal, I for Italy, L for Luxembourg, N for the Netherlands, B for Belgium);(c) Benelux.- When the sticker is used to issue the uniform visa pursuant to Articles 10 and 11 of the Convention, or to issue a visa whose validity is not limited to the territory of the Contracting Party which issued the visa, the heading "valid for" is filled in using the words "Schengen States", in the language of the Contracting Party which issued the visa.- When the sticker is used to issue visas which restrict entry, stay and exit to just one territory, this heading shall be filled in, in the national language, with the name of the Contracting Party to which the visa holder's entry, stay and exit are limited.- Pursuant to Article 14 of the Convention, limited territorial validity may cover the territory of several Contracting Parties; in such cases, the name of the Contracting Parties concerned shall be written under this heading.- Limited territorial validity may not apply to a territory smaller than that of a Contracting Party.1.2. "FROM... TO" headingThis heading shows the period during which the holder may carry out the visit authorised by the visa.The date from which the visa holder may enter the territory for which the visa is valid, is written as below, following the word "FROM":- the day is written using two figures, the first of which is a zero if the day in question is a single figure;- horizontal dash;- the month is written using two figures, the first of which is a zero if the month in question is a single figure;- horizontal dash;- the year is written using two figures, which correspond with the last two figures of the year;- For example: 15-04-94 = 15 April 1994.The last date on which the visa holder may carry out the visit authorised by the visa is written following the word "TO". The visa holder must have left the territory for which the visa is valid by midnight on this date.This date is written in the same way as the first date above.1.3. "NUMBER OF ENTRIES" headingThis heading shows the number of times the visa holder may enter the territory for which the visa is valid; in other words, this shall mean the number of periods of stay which may be divided over the entire period of validity, see 1.4.The number of entries may be one, two or more. This number is written to the right hand-side of the pre-printed part, using "01", "02" or the abbreviation "MULT", where the visa authorises more than two entries.For a transit visa, only one or two entries may be authorised ("01" or "02" shall be written). More than two entries ("MULT") shall only be authorised in exceptional cases.The visa shall expire when the total number of exits made by the holder equals the number of authorised entries, even if the holder has not used up the number of days authorised by the visa.1.4. "DURATION OF VISIT ... DAYS" headingThis heading indicates the number of days during which the holder may stay in the territory for which the visa is valid(4). This visit may be a continuous one or divided up, depending on the number of days authorised, over several periods between the dates mentioned under 1.2, bearing in mind the number of entries authorised under 1.3.The number of days authorised is written in the blank space between "DURATION OF VISIT" and "DAYS", in the form of two figures, the first of which is a zero if the number of days is less than 10.The maximum number of days that can be included under this heading is 90 per any half-year.1.5. "ISSUED IN ... ON ..." headingThis heading shows, in the language of the Contracting Party issuing the visa, the name of the town in which the diplomatic mission or consular post which is issuing the visa is found, this name is written between "IN" and "ON". The date of issue is indicated after "ON".The date of issue is written in the same way as the date referred to in 1.2.The authority which issued the visa may be identified by way of the entry which appears in the stamp affixed to section 4.1.6. "PASSPORT NUMBER" headingThis heading indicates the number of the passport to which the visa-sticker is affixed. This number shall be followed by reference to any children and to the spouse if these appear in the passport, who are accompanying the holder (a letter "X" for children preceded by the number thereof (for example 3X = three children) and a letter "Y" for the spouse).The passport number is the series number which is pre-printed or perforated on all or almost all of the pages of the passport.1.7. "TYPE OF VISA" headingIn order to facilitate matters for the control authorities, this heading specifies the type of visa using the letters A, B, C and D as follows:A: airport transit visaB: transit visaC: short-term visaD: long-term national visaFor visas with limited territorial validity and group visas the letters A, B or C shall be used depending on the case in question.2. National entries section ("COMMENTS") (Section 9)Contrary to section 8 (joint and obligatory entries), this section is reserved for any comments relating to national provisions. Although the Contracting Parties shall be free to include any comments which they deem relevant, they shall be obliged to inform their partners thereof in order that these comments may be interpreted (see Annex 9).3. Section on the stamp of the mission or post issuing the visa (Section 4)The stamp of the mission or post issuing the visa is affixed in the rectangle between the left-hand side of the sticker and the section "COMMENTS" and the rotogravure section and the section to be electronically scanned.The size and content of the stamp and the ink to be used shall be determined by the national provisions of the Contracting Parties.4. Section to be electronically scanned (Section 5)Both the format of the visa-sticker and that of the electronically scanned section have been decided by the ICAO on the basis of a proposal put forward by the Schengen States. This section is made up of two lines of 36 characters (OCR B-10 cpi). Annex 10 explains how this section is to be filled in.5. Other aspects relating to the issue of visas5.1. Signing visasIn cases where the law or practice of a Contracting Party requires a hand-written signature, the sticker affixed to the page of the passport shall be signed by the official responsible in this regard.The signature is placed at the right-hand side of the heading "COMMENTS"; part of the signature should extend onto the page of the passport or the travel document, but it must not cover the section to be electronically scanned.5.2. Invalidating completed visa-stickersNo changes shall be made to the visa-sticker. If there is a mistake made when the visa is issued then the sticker shall be invalidated.- If the mistake is detected on a sticker which has not yet been affixed to the passport, the sticker shall be destroyed or cut diagonally in half.- If the mistake is detected after the sticker has been affixed to the passport, the sticker shall have a red cross drawn on it and a new sticker shall be affixed.5.3. Affixing visa-stickers to passportsThe sticker shall be filled in before being affixed to the passport. The stamp and the signature shall be placed on the sticker once it has been affixed to the passport or travel document.Once the visa-sticker has been correctly filled in, it shall be affixed to the first page of the passport that is free from any other entries or stamps - other than the identification stamp of the application. Passports which do not have space free for affixing the sticker, passports which have expired and passports which do not authorise exit from the territory before the visa expires, or the alien's return to his/her country of origin or entry into a third country (see Article 13 of the Convention), shall be refused.5.4. Passports and travel documents to which uniform visas may be affixedThe criteria for deciding which travel documents may bear a visa, in accordance with the provision of Article 17(3)(a) of the Convention, are listed in Annex 11.In accordance with Article 14, no visa may be affixed to a travel document if that travel document is not valid for any of the Contracting Parties. If a travel document is only valid for one Contracting Party or for a number of Contracting Parties the visa to be affixed shall be limited to the Contracting Party or Parties in question.If a travel document is not recognised as valid by one or more of the Contracting Parties an authorisation may be issued in place of the visa. This authorisation shall be written on a separate sheet of paper and shall only have the effect of a visa with limited territorial validity.VII. ADMINISTRATIVE MANAGEMENT AND ORGANISATION1. Organisation of visa sectionsEach Contracting Party shall be responsible for organising its visa sections.The heads of the missions or posts shall ensure that the section responsible for issuing visas is organised in such a way as to avoid any type of negligent behaviour which could facilitate theft and falsifications.- The staff responsible for issuing visas shall in no way be exposed to local pressure.- In order to avoid "habits" being formed which could lead to a decline in the level of vigilance, the officers responsible shall be rotated on a regular basis.- The storage and use of visa-stickers shall be the subject of security measures similar to those applied to other documents which require protection.2. FilingEach Contracting Party shall be responsible for filing visa applications, and photographs of applicants in cases where visas are subject to central consultation.Visa applications shall be kept for at least one year where the visa has been issued and at least five years where the visa has been refused.In order to make it easier to locate an application, the file and archive references shall be mentioned during consultation and in replies to consultation.3. Visa registersEach Contracting Party shall register visas which have been issued in accordance with national practice. Visa-stickers shall be registered as such.4. Fees to be charged for the issue of visasThe fees to be charged for the issue of visas are listed in Annex 12.VIII. CONSULAR COOPERATION AT A LOCAL LEVEL1. Outline of consular cooperation at a local levelOn the spot consular cooperation shall, generally speaking, focus on assessing immigration risks. It shall mainly be aimed at determining common criteria for examining files, exchanging information on the use of false documents, on possible illegal immigration routes and on refusing visas where applications are clearly ill-founded or fraudulent. It should also enable the exchange of information on bona fide applicants and on the joint development of information for the general public on the conditions governing Schengen visa applications.Consular cooperation shall also take account of the local administrative situation and social and economic structure.The missions and posts shall organise meetings on a regular basis depending on circumstances and as often as they deem suitable: they shall submit reports on these meetings to the central authorities. At the request of the Presidency they shall submit a general half-yearly report.2. How to avoid multiple applications or applications which are lodged after a recent refusal to issueThe exchange of information between missions and posts and the identification of applications by means of a stamp or by other means are aimed at preventing the presentation, by the same person, of multiple or successive visa applications, either whilst an application is being examined, or after an application had been refused, by the same mission or post or by a different mission or post.Without prejudice to the consultation which may take place between the missions and posts and the exchanges of information which they may carry out, the mission or post with whom an application is lodged, shall affix a stamp to each applicant's passport stipulating "Visa applied for on ... at ...". The space following "on" shall be filled in with six figures (two figures for the day, two for the month and two for the year): the second space shall be reserved for the diplomatic mission or consular post concerned. The code for the visa that has been applied for must be added.The mission or post which receives the application shall decide whether or not to affix a stamp to diplomatic and service passports.The stamp may also be affixed in the case of applications for long-stay visas.When a Schengen State is representing another Schengen State, the stamp shall show, after the code of the type of visa requested, the indication "R" followed by the code of the represented State.Where the visa is issued, the sticker shall, as far as possible, be affixed on top of the identification stamp.In exceptional circumstances when it is impracticable to affix a stamp, the mission or post of the Presidency in office shall inform the relevant Schengen group and submit for the group's approval an alternative proposal, for instance involving the exchange of photocopies of passports or lists of rejected visa applications giving grounds for the refusal.The heads of the diplomatic missions or posts shall adopt at a local level, and at the initiative of the Presidency, alternative or additional preventative measures, where such measures prove necessary.3. Assessment of the applicant's good faithIn order to facilitate the assessment of the applicant's good faith, the diplomatic missions or consular posts may, in accordance with national legislation, carry out an exchange of information on the basis of arrangements concluded at a local level as part of their cooperation, and pursuant to point 1 of this chapter.Information on the following may be exchanged from time to time: persons whose applications have been refused due to the fact that stolen, lost or falsified documents have been used, or that the date of exit on the previous visa was not respected or that there is a risk to security and in particular there is reason to believe that an attempt is being made to illegally immigrate to the territory of the Contracting Parties.The information which is jointly exchanged and produced shall serve as a working instrument for assessing visa applications. It shall not, however, replace the actual examination of the visa application nor the search in the Schengen Information System, nor consultation with the requesting central authorities.4. Exchange of statistics4.1. Statistics on short-stay visas, transit visas and airport transit visas that have been issued and on applications for such visas that have been formally rejected shall be exchanged every three months.4.2. Without prejudice to the obligations laid down in Article 16 of the Convention, which are clearly set out in Annex 14 to the Common Consular Instructions and which require the Schengen States to forward within 72 hours details concerning the issue of visas with limited territorial validity, the diplomatic missions and consular posts of the Schengen States are obliged to exchange their statistics on visas with limited territorial validity issued the previous month and transmit them to their respective national central authorities.(1) Pursuant to Article 138 of the Convention, these provisions shall only apply to the European territory of the French Republic and the Kingdom of the Netherlands.(2) In exceptional cases, short-stay or transit visas may be issued at the border, pursuant to the conditions defined in part II, point 5 of the Common Manual on External Borders.(3) These reference amounts shall be fixed according to the arrangements laid down in part I of the Common Manual on External Borders.(4) In the case of transit visas, the length of transit shall not exceed five days.ANNEX 1I. Joint list of States whose citizens are required to have a visa by all the Schengen States.II. Updated list of States whose citizens are exempt from the visa requirement by all the Schengen States.III. Updated list of States whose citizens are required to have a visa by some Schengen States only.The lists below show the decisions adopted by the Executive Committee of Schengen up to 1 May 1999. Information on any amendments made after 1 May 1999 may be obtained from the relevant departments of the Commission or of the General Secretariat of the Council.I. Joint list of States(1) whose citizens are required to have a visa by all the Schengen States.UNITED ARAB EMIRATES(2)AFGHANISTANANTIGUA AND BARBUDAALBANIAARMENIAANGOLAAZERBAIJANBOSNIA-HERCEGOVINABARBADOSBANGLADESHBURKINA FASOBULGARIABAHRAINBURUNDIBENINBAHAMASBHUTANBOTSWANABELARUSBELIZECONGO (DEMOCRATIC REPUBLIC OF)CENTRAL AFRICAN REPUBLICCONGO BRAZZAVILLECOTE D'IVOIRECAMEROONCHINACUBACAPE VERDEDJIBOUTIDOMINICADOMINICAN REPUBLIC)ALGERIAEGYPTERITREAETHIOPIAFIJIMICRONESIAGABONGRENADAGEORGIAGHANAGAMBIAGUINEAEQUATORIAL GUINEAGUINEA-BISSAUGUYANAHAITIINDONESIAINDIAIRAQIRANJAMAICAJORDANKENYAKYRGYSTANCAMBODIAKIRIBATICOMOROSST CHRISTOPHER AND NEVISNORTH KOREAKUWAITKAZAKHSTANLAOSLEBANONST LUCIASRI LANKALIBERIALESOTHOLIBYAMOROCCOMOLDOVAMADAGASCARMARSHALL ISLANDSFORMER YUGOSLAV REPUBLIC OF MACEDONIAMALIBURMA/MYANMARMONGOLIANORTHERN MARIANAS (ISLANDS)MAURITANIAMAURITIUSMALDIVESMALAWIMOZAMBIQUENAMIBIANIGERNIGERIANEPALNAURUOMANPERUPAPUA NEW GUINEAPHILIPPINESPAKISTANPALAUQATARROMANIARUSSIARWANDASAUDI ARABIASOLOMON ISLANDSSEYCHELLESSUDANSIERRA LEONESENEGALSOMALIASURINAMESÃ O TOMÃ  AND PRINCIPESYRIASWAZILANDCHADTOGOTHAILANDTAJIKISTANTURKMENISTANTUNISIATONGATURKEYTRINIDAD AND TOBAGOTUVALUTAIWANTANZANIAUKRAINEUGANDAUZBEKISTANST VINCENT AND THE GRENADINESVIETNAMVANUATUSAMOA (WESTERN)YEMENFEDERAL REPUBLIC OF YUGOSLAVIA (SERBIA AND MONTENEGRO)SOUTH AFRICAZAMBIAZIMBABWEII. Updated schedule of States whose citizens are exempt from the visa requirement by all the Schengen States.ANDORRAARGENTINAAUSTRALIABRUNEIBOLIVIABRAZIL(3)CANADASWITZERLANDCHILECOSTA RICACYPRUSCZECH REPUBLICECUADORESTONIAMONACOGUATEMALAHONDURASCROATIAHUNGARYISRAEL(4)ICELANDJAPANSOUTH KOREALIECHTENSTEINLITHUANIALATVIAMALTAMEXICOMALAYSIANICARAGUANORWAYNEW ZEALANDPANAMAPOLANDPARAGUAYSINGAPORESLOVENIASLOVAKIASAN MARINOSALVADORUNITED STATES OF AMERICA(5)URUGUAYVATICAN CITY STATEVENEZUELAIII. Updated schedule of States whose citizens are required to have a visa by one or more Schengen StatesCOLOMBIAList of States whose citizens are required to have a visa by some Schengen States only>TABLE>(1) This list shall be without prejudice to the position of each of the Schengen States with regard to the international status of the countries mentioned, and without prejudice to the relations they might have with the latter.(2) Referred to in the Annex to Council Regulation (EC) No 574/99 of 12 March 1999 determining the third countries whose nationals must be in possession of visas when crossing the external borders of the Member States.(3) Greece requires visas for seamen who are nationals of this State.(4) France shall continue to require short-term visas from vessel and aircraft crew members carrying out their duties.(5) France requires visas for the following categories of nationals of the United States:- students;- journalists on assignment;- ship or flight crews in the exercise of their duties.ANNEX 2Regulations governing the movement of holders of diplomatic, official and service passports, and holders of laissez-passers which certain International Intergovernmental Organisations issue to their officialsI. Regulations governing movements at external borders1. Movements of holders of diplomatic, official and service passports is not governed by the common list of visa requirements. The Contracting States undertake, however, to keep their partners informed, in advance of any changes that they intend to make to the regulations governing the movements of holders of the abovementioned passports and to take into account the interests of their partners.2. Given the aim of an increase in flexibility being adopted in the approach to harmonising the rules applied to holders of the abovementioned passports, a schedule of countries whose nationals are not subject to a visa requirement since they hold the abovementioned passports, although this visa requirement applies to ordinary passport holders of the same nationality, is annexed to the Common Visa Instructions, for information purposes. The reverse situation shall also be compiled in a schedule, should this be necessary. The Executive Committee shall assume responsibility for updating these lists.3. The regulations governing movements mentioned in this document shall not apply to holders of ordinary passports carrying out public affairs nor holders of service, official, or special passports, etc. for which the issue by third countries is not in line with the international practice applied by the Schengen States. Accordingly, the Executive Committee, acting on a proposal of a Group of Experts, could draw up a list of passports other than the ordinary passports for holders, which the Schengen States do not plan to accord preferential treatment.4. Pursuant to the provisions of Article 18 of the Implementing Convention, persons to whom a visa is issued so that they may reach the territory of the Schengen State for the purposes of their accreditation may, at least, pass through the other States on their way to the State which issued the visa.5. Persons who have already been accredited by a diplomatic or consular Representation and their family members who hold an identity card issued by the Ministry of Foreign Affairs may cross the external border with the Schengen area on production of the said identity card, and, where necessary, the travel document.6. In general, the holders of diplomatic, official or service passports, even though they remain subject to a visa requirement, when this requirement exists, do not have to prove that they have sufficient means of subsistence at their disposal. However, if they are travelling in a personal capacity, they may, where necessary, be asked to produce the same supporting documents as are required from ordinary passport holders applying for visas.7. A "note verbale" from the Ministry of Foreign Affairs or from a diplomatic mission (if the visa application is lodged in a third country) should accompany each application for a visa for a diplomatic, official or service passport when the applicant is on official duty. Where the journey is for private purposes, a "note verbale" may also be required.8.1. The arrangement for prior consultation with the central authorities of the other Contracting States shall apply to applications for visas made by holders of diplomatic, official and service passports. Prior consultation shall not be made with the State which concluded an agreement removing the visa requirement for holders of diplomatic and/or service passports with the country whose nationals are concerned by the consultation (in the cases contained in Annex 5 to this instruction).Should one of the Contracting States raise objections, the Schengen State which should decide on the application for a visa can issue a visa of limited territorial validity.8.2. The Schengen States undertake not to conclude at a future date, without prior agreement with the other Member States, agreements in the area of removing visa requirements for holders of diplomatic, official and service passports with States whose nationals are subject to prior consultation for a visa to be issued by another Schengen State.8.3. If it involves a visa being issued for accrediting a foreigner who is listed as not to be granted entry and the arrangement for prior consultation applies, the consultation should be carried out in accordance with the provisions of Article 25 of the implementing Convention.9. If a Contracting State invokes the exceptions provided for under Article 5(2) of the implementing Convention, granting entry to holders of diplomatic, official or service passports would also be limited to the national territory of the State in question, which should inform the other Member States.II. Regulations governing movements at internal bordersIn general, the arrangement under Articles 19 et seq. shall apply, except for the issue of a visa of limited territorial validity.The holders of diplomatic, official and service passports may move within the territory of the Contracting States for three months from the date of entry (if they are not subject to the visa requirements) or for the duration provided for by the visa.Persons accredited by a diplomatic or consular post and their family members, holders of the card issued by the Ministry for Foreign Affairs may move within the territory of the Contracting States for a maximum duration of three months upon production of this card and, if required, the travel document.III. Regulations governing movements outlined in this document shall apply to laissez-passers issued by the Intergovernmental International Organisations which all the Schengen States are members of, to their officials, who pursuant to the Treaty constituting these Organisations, are exempt from registering with the Immigration Office and from holding a residence permit (see page 47 of the Common Manual).Regulations governing movement of holders of diplomatic, official and service passportsSchedule ACountries whose nationals are NOT subject to a visa requirement in one or more Schengen States when they are holders of diplomatic, official and service passports, but which are subject to this requirement when they are holders of ordinary passports>TABLE>Schedule BCountries whose nationals are subject to visas in one or more Schengen States, when they are holders of diplomatic, official, or service passports, but which are NOT subject to this requirement when they are holders of ordinary passports>TABLE>ANNEX 3List of States whose nationals are subject to an airport transit visa requirement, where holders of travel documents issued by these States are also subject to this visa requirement(1)The Schengen States undertake not to amend Part I of Annex 3 without the prior consent of the other Member States.If a Member State intends to amend Part II of this Annex, it undertakes to inform its partners and to take account of its interests.PART IJoint list of States whose nationals are subject to airport visa requirements (ATV) by all Schengen States, holders of travel documents issued by these States also being subject to this requirement(2)(3)AFGHANISTANBANGLADESHCONGO (Democratic Republic)(4)ERITREA(5)ETHIOPIAGHANAIRAQIRANSRI LANKANIGERIAPAKISTANSOMALIAThese persons shall not be subject to the visa requirement if they hold one of the residence permits of an EEA Member State listed in Part III(A) of this Annex or one of the residence permits of Andorra, Japan, Canada, Monaco, San Marino, Switzerland or the United States indicated below which guarantees an unqualified right of return, referred to in Part III(B)The list of residence permits shall be completed by mutual agreement in the framework of Working Group II subgroup on visas and subjected to regular scrutiny. Should problems arise, the Schengen States may suspend the application of these measures until such time as the problems in question have been resolved by mutual agreement. The Contracting States may exclude certain residence permits from the exemption where indicated in section III.Exemptions from the airport transit visa requirement for holders of diplomatic, service or other official passports shall be decided by each Member State individually.PART IIList of States whose nationals are subject to an airport transit visa requirement by some Schengen States only, with holders of travel documents issued by these States also being subject to this requirement>TABLE>PART IIIA. List of residence permits of EEA States for which the holders are exempt from the airport transit visa requirement on presentation of the document:DENMARK:- Opholdstilladelse (residence permit in the form of a card marked C, D, E, F, G, H, J, K or L)- Opholdstilladelse (residence permit in the form of a pink and white sticker affixed to the passport and marked B, C or H)- Tilbagerejsetilladelse (re-entry permit in the form of a stamp affixed to the passport and marked I, II or III)FINLAND:- Oleskelulupa uppehÃ ¥llstillstÃ ¥nd (residence permit in card form for EU nationals or EEA nationals and their family members residing in Finland)- Residence permit in the form of a sticker filled out in English and clearly showing the type and length of validity of the permit: bears the inscription "Suomi Finland", "visa" and "permit"- Residence permit in the form of a sticker modelled on a visa sticker with the entry in Finnish "Oleskelulupa Ja TyÃ ¶lupa" (residence and work permit)- Oleskelulupa uppehÃ ¥llstillstÃ ¥nd (uniform EU residence permit filled out in Finnish/Swedish)UNITED KINGDOM:- Leave to remain in the United Kingdom for an indefinite period (this document is only sufficient when the holder has not been away for more than two years)- Certificate of entitlement to the right of abodeIRELAND:- Residence permit only in conjunction with a re-entry visaICELAND:- Alien's passport (brown cover) in conjunction with a re-entry permit in the form of a stamp in the passport(6)- Temporary residence permit (red card) in conjunction with a re-entry permit in the form of a stamp in the passport- Permanent residence permit (yellow card with a green stripe)- Permanent work and residence permit (green card)LIECHTENSTEIN:- Livret pour Ã ©tranger B (residence permit, sufficient within the period of validity of one year)- Livret pour Ã ©tranger C (settlement permit, sufficient within the period of validity of 5 or 10 years)NORWAY:- Oppholdstillatelse (temporary residence permit)- Arbeidstillatelse (temporary work permit)- Bosettingstillatelse (permanent residence and work permit)SWEDEN:- Permanent residence permit in the form of a sticker affixed to the passport and marked "SVERIGE Bevis om permanent uppehÃ ¥llstillstÃ ¥nd; SWEDEN Certificate of permanent residence permit".- Residence and work permit in the form of a visa sticker affixed to the passport and marked "SVERIGE UppehÃ ¥lls och arbetstillstÃ ¥nd; SWEDEN Residence and work permit".B. List of residence permits with unlimited right of return on presentation of which the holders are exempt from the airport transit visa requirement:ANDORRA:- Tarjeta provisional de estancia y de trabajo (provisional residence and work permit) (white). These are issued to seasonal workers; the period of validity depends on the duration of employment, but never exceeds six months. This permit is not renewable- Tarjeta de estancia y de trabajo (residence and work permit) (white). This permit is issued for six months and may be renewed for another year- Tarjeta de estancia (residence permit) (white). This permit is issued for six months and may be renewed for another year- Tarjeta temporal de residencia (temporary residence permit) (pink). This permit is issued for one year and may be renewed twice, each time for another year- Tarjeta ordinaria de residencia (ordinary residence permit) (yellow). This permit is issued for three years and may be renewed for another three years- Tarjeta privilegiada de residencia (special residence permit) (green). This permit is issued for five years and is renewable, each time for another five years- AutorizaciÃ ³n de residencia (residence authorisation) (green). This permit is issued for one year and is renewable, each time for another three years- AutorizaciÃ ³n temporal de residencia y de trabajo (temporary residence and work authorisation) (pink). This permit is issued for two years and may be renewed for another two years- AutorizaciÃ ³n ordinaria de residencia y de trabajo (ordinary residence and work authorisation) (yellow). This permit is issued for five years- AutorizaciÃ ³n privilegiada de residencia y de trabajo (special residence and work authorisation) (green). This permit is issued for 10 years and is renewable, each time for another 10 yearsCANADA:- Returning resident permit (loose-leaf in passport)SWITZERLAND:- Livret pour Ã ©tranger B (residence permit, guaranteeing return of holder within the period of validity of one year)- Livret pour Ã ©tranger C (settlement permit, guaranteeing return of holder within the period of validity of five or 10 years)MONACO:- Carte de sÃ ©jour de rÃ ©sident temporaire de Monaco (temporary resident's permit)- Carte de sÃ ©jour de rÃ ©sident ordinaire de Monaco (ordinary resident's permit)- Carte de sÃ ©jour de rÃ ©sident privilÃ ©giÃ © (privileged resident's permit)- Carte de sÃ ©jour de conjoint de ressortissant monÃ ©gasque (residence permit for the spouse of a person of Monegasque nationality)JAPAN:- Re-entry permit to JapanSAN MARINO:- Permesso di soggiorno ordinario (validitÃ illimitata) (ordinary residence permit (no expiry date))- Permesso di soggiorno continuativo speciale (validitÃ illimitata) (special permanent residence permit (no expiry date))- Carta d'identitÃ de San Marino (validitÃ illimitata) (San Marino identity card (no expiry date))UNITED STATES OF AMERICA:- Form I-551 permanent resident card (valid for two to 10 years)- Form I-551 alien registration receipt card (valid for two to 10 years)- Form I-551 alien registration receipt card (no expiry date)- Form I-327 re-entry document (valid for two years - issued to holders of a I-551)- Resident alien card (valid for two or 10 years or no expiry date. This document is only sufficient when the holder was absent from the USA for not longer than one year)- Permit to re-enter (valid for two years. This document is only sufficient when the holder was absent from the USA for not longer than two years.)- Valid temporary residence stamp in a valid passport (valid for one year from the date of issue)(1) It is not necessary to consult the central authorities for the issue of an airport transit visa (ATV).(2) For all the Schengen StatesThe following persons shall be exempt from the ATV requirement:- airplane crew members who are nationals of a Contracting Party to the Convention of Chicago.(3) For the Benelux countries, France and SpainThe following persons shall be exempt from the ATV requirement:- holders of diplomatic and service passports.(4) For GermanyThe visa requirement will only take effect when the national initiated procedures have been completed.(5) For GermanyThe visa requirement will only take effect when the national initiated procedures have been completed.(6) This residence permit does not exempt the holder from the airport transit visa requirement in Germany.ANNEX 4List of documents entitling entry without a visaBELGIUM- Carte d'identitÃ © d'Ã ©trangerIdentiteitskaart voor vreemdelingenPersonalausweis fÃ ¼r AuslÃ ¤nder(Identity card for foreigners)- Certificat d'inscription au registre des Ã ©trangersBewijs van inschrijving in het vreemdelingenregisterBescheinigung der Eintragung im AuslÃ ¤nderregister(Certificate attesting to entry in foreigners' register)- Special residence permits issued by the Ministry of Foreign Affairs:- Carte d'identitÃ © diplomatiqueDiplomatieke identiteitskaartDiplomatischer Personalausweis(Diplomat's identity card)- Carte d'identitÃ © consulaireConsular identiteitskaartKonsularer Personalausweis(Consular identity card)- Carte d'identitÃ © spÃ ©ciale - couleur bleueBijzondere identiteitskaart - blauwBesonderer Personalausweis - blau(Special identity card - blue in colour)- Carte d'identitÃ © spÃ ©ciale - couleur rougeBijzondere identiteitskaart - roodBesonderer Personalausweis - rot(Special identity card - red in colour)- Certificat d'identitÃ © pour les enfants Ã ¢gÃ ©s de moins de cinq ans des Ã ©trangers privilÃ ©giÃ ©s titulaires d'une carte d'identitÃ © diplomatique, d'une carte d'identitÃ © consulaire, d'une carte d'identitÃ © spÃ ©ciale - couleur bleue ou d'une carte d'identitÃ © - couleur rougeIdentiteitsbewijs voor kinderen, die de leeftijd van vijf jaar nog niet hebben bereikt, van een bevoorrecht vreemdeling dewelke houder is van een diplomatieke identiteitskaart, consulaire identiteitskaart, bijzondere identiteitskaart - blauw of bijzondere identiteitskaart - roodIdentitÃ ¤tsnachweis fÃ ¼r Kinder unter fÃ ¼nf Jahren, von privilegierten AuslÃ ¤ndern, die Inhaber eines diplomatischen Personalausweises sind, eines konsularen Personalausweises, eines besonderen Personalausweises - rot oder eines besonderen Personalausweises - blau(Identity card for children, under the age of five, of aliens who are holders of diplomatic identity cards, consular identity cards, blue special identity cards or red special identity cards)- Certificat d'identitÃ © avec photographie dÃ ©livrÃ © par une administration communale belge Ã un enfant de moins de douze yearsDoor een Belgisch gemeentebestuur aan een kind beneden de 12 jaar afgegeven identiteitsbewijs met fotoVon einer belgischen Gemeindeverwaltung einem Kind unter dem 12. Lebensjahr ausgestellter Personalausweis mit Lichtbild(Certificate of identity with photograph issued by Belgian communes to children under 12 years)- List of persons participating in a school trip within the European Union.GERMANY- Aufenthaltserlaubnis fÃ ¼r die Bundesrepublik Deutschland(Residence permit for the Federal Republic of Germany)- Aufenthaltserlaubnis fÃ ¼r AngehÃ ¶rige eines Mitgliedstaates der EG(Residence permit for EC nationals)- Aufenthaltsberechtigung fÃ ¼r die Bundesrepublik Deutschland(Residence permit for the Federal Republic of Germany)- Aufenthaltsbewilligung fÃ ¼r die Bundesrepublik Deutschland(Residence authorisation for the Federal Republic of Germany)- Aufenthaltsbefugnis fÃ ¼r die Bundesrepublik Deutschland(Residence permit for the Federal Republic of Germany)These residence permits only entitle entry without a visa when they are inserted in a passport or issued in connection with a passport as an authorisation replacing a visa. They do not entitle entry without a visa if they are issued instead of a national identity document.The document for a deferred expulsion measure "Aussetzung der Abschiebung (Duldung)" and the temporary residence authorisation for asylum-seekers "Aufenthaltsgestattung fÃ ¼r Asylbewerber" does not entitle entry without a visa either.- Special residence permits issued by the Ministry of Foreign Affairs:- Diplomatenausweis(Diplomat's pass) (red in colour)- Ausweis fÃ ¼r bevorrechtigte Personen(VIP pass) (blue in colour)- Ausweis(Pass) (yellow in colour)- Personalausweis(Identity Card) (green in colour)- Special residence permits issued by the LÃ ¤nder:- Ausweis fÃ ¼r Mitglieder des Konsularkorps(Pass for members of the consular corps) (white in colour)- Ausweis(Pass) (grey in colour)- Ausweis fÃ ¼r Mitglieder des Konsularkorps(Pass for members of the consular corps) (white with green stripes)- Ausweis(Pass) (yellow in colour)- Ausweis(Pass) (green in colour)- List of persons participating in a school trip within the European Union.GREECE- Ã Ã ´Ã µÃ ¹Ã ± ÃÃ ±Ã Ã ±Ã ¼Ã ¿Ã ½Ã ®Ã  Ã ±Ã »Ã »Ã ¿Ã ´Ã ±ÃÃ ¿Ã  Ã ³Ã ¹Ã ± Ã µÃ Ã ³Ã ±Ã Ã ¯Ã ±(Work permit)- Ã Ã ´Ã µÃ ¹Ã ± ÃÃ ±Ã Ã ±Ã ¼Ã ¿Ã ½Ã ®Ã  Ã ¼Ã µÃ »Ã Ã ½ Ã ¿Ã ¹Ã ºÃ ¿Ã ³Ã µÃ ½Ã µÃ ¯Ã ±Ã  Ã ±Ã »Ã »Ã ¿Ã ´Ã ±ÃÃ ¿Ã (Residence permit issued for family reunion)- Ã Ã ´Ã µÃ ¹Ã ± ÃÃ ±Ã Ã ±Ã ¼Ã ¿Ã ½Ã ®Ã  Ã ±Ã »Ã »Ã ¿Ã ´Ã ±ÃÃ ¿Ã  Ã ³Ã ¹Ã ± Ã ÃÃ ¿Ã Ã ´Ã ­Ã (Residence permit for study purposes)- Ã Ã ´Ã µÃ ¹Ã ± ÃÃ ±Ã Ã ±Ã ¼Ã ¿Ã ½Ã ®Ã  Ã ±Ã »Ã »Ã ¿Ã ´Ã ±ÃÃ ¿Ã  (Ã Ã Ã Ã ¼Ã ± Ã »Ã µÃ Ã ºÃ )(Alien's residence permit) (white)(This document is issued to aliens who are married to Greek nationals; it is valid for one year and can be extended for as long as the marriage lasts.)- Ã Ã µÃ »Ã Ã ¯Ã ¿ Ã Ã ±Ã Ã Ã Ã Ã ·Ã Ã ±Ã  Ã ±Ã »Ã »Ã ¿Ã ´Ã ±ÃÃ ¿Ã  (Ã Ã Ã Ã ¼Ã ± ÃÃ Ã ¬Ã Ã ¹Ã ½Ã ¿)(Alien's identity card) (green)(This document is issued only to aliens of Greek origin; it is valid for two to five years.)- Ã Ã ¹Ã ´Ã ¹Ã ºÃ  Ã Ã µÃ »Ã Ã ¯Ã ¿ Ã ¤Ã ±Ã Ã Ã Ã Ã ·Ã Ã ±Ã  Ã Ã ¼Ã ¿Ã ³Ã µÃ ½Ã ¿Ã Ã  (Ã Ã Ã Ã ¼Ã ± Ã ¼ÃÃ ­Ã ¶)(Special identity card for persons of Greek origin) (beige)(This document is issued to Albanian nationals of Greek origin; it is valid for three years. This card is also issued to their spouses and descendants of Greek origin, regardless of nationality, provided there is official documentation of some kind to prove their family ties.)- List of persons participating in a school trip within the European Union.SPAINHolders of a valid re-entry authorisation will be allowed entry without a visa.Residence permits entitling aliens who for reasons of nationality, would normally be subject to a visa requirement to enter Spanish territory without a visa are as follows:- Permiso de Residencia Inicial(Initial residence permit)- Permiso de Residencia Ordinario(Ordinary residence permit)- Permiso de Residencia Especial(Special residence permit)- Tarjeta de Estudiante(Student card)- Permiso de Residencia tipo A(Type A residence permit)- Permiso de residencia tipo b(Type b residence permit)- Permiso de Trabajo y de Residencia tipo B(Type B work and residence permit)- Permiso de Trabajo y de Residencia tipo C(Type C work and residence permit)- Permiso de Trabajo y de Residencia tipo d(Type d work and residence permit)- Permiso de Trabajo y de Residencia tipo D(Type D work and residence permit)- Permiso de Trabajo y de Residencia tipo E(Type E work and residence permit)- Permisa de Trabajo fronterizo tipo F(Type F border work permit)- Permisa de Trabajo y Residencia tipo P(Type P work and residence permit)- Permisa de Trabajo y Residencia tipo Ex(Type Ex work and residence permit)- Tarjeta de Reconocimiento de la excepciÃ ³n a la necesidad de obtener Permiso de Trabajo y Permiso de Residencia (art. 16 Ley 7/85)(Pass recognising exemption from the need to obtain a work and residence permit - Article 16 Law 7/85)- Permiso de Residencia para Refugiados(Residence permit for refugees)- Lista de personas que participan en un viaje excolar dentro de la UniÃ ³n Europea(List of persons participating in a school trip within the European Union)- Tarjeta de Familiar Residente Comunitario(Pass for relatives of a Community resident)- Tarjeta temporal de Familiar de Residente Comunitario(Temporary pass for relatives of a Community resident)The holders of the following valid accreditation cards issued by the Ministry of Foreign Affairs may enter without a visa:- Tarjeta especial (/special pass, red in colour); on the cover it reads "Cuerpo DiplomÃ ¡tico. Embajador. Documento de Identidad" (Diplomatic corps. Ambassador. Identity document), issued to accredited Ambassadors- Tarjeta especial (/special pass, red in colour); on the cover it reads "Cuerpo DiplomÃ ¡tico. Documento de Identidad" (Diplomatic corps. Identity document), issued to staff accredited to diplomatic missions who have diplomatic status. An F is added to the document when issued to spouses or children- Tarjeta especial (/special pass, yellow in colour); on the cover it reads "Misiones DiplomÃ ¡ticas. Personal Administrativo y TÃ ©cnico. Documento de Identidad" (Diplomatic missions. Administrative and technical staff. Identity document), issued to administrative officials at accredited diplomatic missions. An F is added to the document when issued to spouses or children- Tarjeta especial (/special pass, red in colour); on the cover it reads "Tarjeta DiplomÃ ¡tica de Identidad" (Diplomatic identity card), issued to staff with diplomatic status at the office of the League of Arab Nations and to staff accredited to the office of the Palestinian general mission (Oficina de la DelegaciÃ ³n General). An F is added to the document when issued to spouses or children- Tarjeta especial (/Special pass, red in colour); on the cover it reads "Organismos Internacionales. Estatuto DiplomÃ ¡tico. Documento de Identidad" (International organisations. Diplomatic status. Identity document), issued to staff with diplomatic status accredited to international organisations. An F is added to the document when issued to spouses or children- Tarjeta especial (/special pass, blue in colour); on the cover it reads "Organismos Internacionales. Personal Administrativo y TÃ ©cnico. Documento de Identidad" (International organisations. Administrative and technical staff. Identity document), issued to administrative officials accredited to international organisations. An F is added to the document when issued to spouses or children- Tarjeta especial (/special pass, green in colour); on the cover it reads "Funcionario Consular de Carrera. Documento de Identidad" (Career consular official. Identity document), issued to career consular officials accredited in Spain. An F is added to the document when issued to spouses or children- Tarjeta especial (/special pass, green in colour); entitled "Empleado Consular. Emitido a ... Documento de Identidad" (Consular employee. Issued on behalf of ... identity document), issued to consular administrative officials accredited in Spain. An F is added to the document when issued to spouses or children- Tarjeta especial (/special pass, grey in colour); entitled "Personal de Servicio. Missiones DiplomÃ ¡ticas, Oficinas Consulares y Organismos Internacionales. Emitido a ... Documento de Identidad" (Service duty staff. Diplomatic missions, consular posts and international organisations. Issued on behalf of ... identity document). This is issued to staff working in the domestic service of diplomatic missions, consular posts and international organisations (service duty staff) and staff with career diplomatic or consular status (special servants). An F is added to the document when issued to spouses or childrenFRANCE1. Adult aliens should be in possession of the following documents:- Carte de sÃ ©jour temporaire comportant une mention particuliÃ ¨re qui varie selon le motif du sÃ ©jour autorisÃ ©(A temporary residence permit containing particular details which will vary in accordance with the grounds for the authorised stay)- Carte de rÃ ©sident(Resident's card)- Certificat de rÃ ©sidence d'AlgÃ ©rien comportant une mention particuliÃ ¨re qui varie selon le motif du sÃ ©jour autorisÃ © (1 an, 10 ans)(Algerian residence certificate marked according to the grounds for the authorised stay) (one year, 10 years)- Certificat de rÃ ©sidence d'AlgÃ ©rien portant la mention "membre d'un organisme officiel") (2 ans)(Algerian residence certificate marked "member of an official organisation") (two years)- Carte de sÃ ©jour des CommunautÃ ©s europÃ ©ennes (1 an, 5 ans, 10 ans)(European Communities residence permit) (one year, five years, 10 years)- Carte de sÃ ©jour de l'Espace Economique EuropÃ ©en(European Economic Area residence permit)- Cartes officielles valant de titre de sÃ ©jour, dÃ ©livrÃ ©es par le MinistÃ ¨re des Affaires EtrangÃ ¨res(Official permits with the same status as residence permits issued by the Ministry of Foreign Affairs)(a) Cartes diplomatiques (diplomatic permits):- Carte portant la mention "corps diplomatique" dÃ ©livrÃ ©e aux chefs de mission diplomatique (couleur blanche)(Permit with the heading "diplomatic corps" issued to heads of diplomatic missions) (white)- Carte portant la mention "corps diplomatique" dÃ ©livrÃ ©e au personnel des reprÃ ©sentations diplomatiques accrÃ ©ditÃ ©es en France (couleur orange)(Permit with the heading "diplomatic corps" issued to staff at accredited diplomatic missions in France) (orange)- Carte portant la mention "organisations internationales" et en deuxiÃ ¨me page "assimilÃ © Ã un chef de mission diplomatique" (couleur blanche)(Permit with the heading "international organisations" and on the second page "comparable to a head of a diplomatic mission") (white)- Carte portant la mention "organisations internationales" et en deuxiÃ ¨me page "assimilÃ © Ã un membre de mission diplomatique" (couleur bleue)(Permit with the heading "international organisations" and on the second page "comparable to a member of a diplomatic mission") (blue).(b) Cartes spÃ ©ciales (special permits):- Carte spÃ ©ciale portant la mention "carte consulaire" dÃ ©livrÃ ©e aux fonctionnaires des postes consulaires (couleur verte)(Special permit with the heading "consular permit" issued to officials at consular posts) (green)- Carte spÃ ©ciale portant la mention "organisations internationales" dÃ ©livrÃ ©e aux fonctionnaires internationaux des organisations situÃ ©es en France (couleur verte)(Special permit with the heading "international organisations" issued to foreign officials of international organisations based in France) (green)- Carte spÃ ©ciale portant la mention "carte spÃ ©ciale" dÃ ©livrÃ ©e au personnel administratif et technique, de nationalitÃ © Ã ©trangÃ ¨re, des missions diplomatiques et consulaires et des organisations internationales (couleur beige)(Special permit with the heading "special permit" issued to foreign administrative and technical staff working in diplomatic missions, consular posts or international organisations) (beige)- Carte spÃ ©ciale portant la mention "carte spÃ ©ciale" dÃ ©livrÃ ©e au personnel de service, de nationalitÃ © Ã ©trangÃ ¨re, des missions diplomatiques et des postes consulaires et des organisations internationales (couleur grise)(Special permit with the heading "special permit" issued to foreign service staff working in diplomatic missions, consular posts or international organisations) (grey)- Carte spÃ ©ciale portant la mention "carte spÃ ©ciale" dÃ ©livrÃ ©e au personnel privÃ ©, de nationalitÃ © Ã ©trangÃ ¨re, au service des agents diplomatiques ou assimilÃ ©s, des fonctionnaires consulaires et des fonctionnaires internationaux (couleur grise)(Special permit with the heading "special permit" issued to foreign private staff working for diplomatic officials or comparable officials, consular officials and international officials) (grey)- Carte spÃ ©ciale portant la mention "carte spÃ ©ciale" dÃ ©livrÃ ©e au personnel Ã ©tranger en mission officielle et de statut particulier (couleur bleu-gris)Special permit with the heading "special permit" issued to foreign staff on an official mission or with special status) (blue-grey)2. Aliens who are minors should be in possession of the following documents:- Document de circulation pour Ã ©trangers mineurs(Travel document for alien minors)- Visa de retour (sans condition de nationalitÃ © et sans prÃ ©sentation du titre de sÃ ©jour, auquel ne sont pas soumis les enfants mineurs)(Return visas) (alien minors are not subject to nationality conditions or to production of residence permits)- Passeport diplomatique/de service/ordinaire des enfants mineurs des titulaires d'une carte spÃ ©ciale du MinistÃ ¨re des Affaires Ã ©trangÃ ¨res revÃ ªtu d'un visa de circulation(Diplomatic/service/ordinary passports for minors who are children of holders of a special pass issued by the Ministry of Foreign Affairs to which a travel visa is affixed)3. List of persons participating in a school trip within the European Union.NB 1:It should be noted that acknowledgements of first-time applications for residence permits are not valid. In contrast, acknowledgements of requests to renew residence permits, or to amend permits are considered valid, when these are accompanied by the old permit.NB 2:The "certificate of duty" issued at the discretion of the Ministry of Foreign Affairs, does not constitute a replacement for a residence permit. Holders must also be in possession of one of the ordinary law residence permits (points 1 to 6 in the list).ITALY- Carta di soggiorno (validitÃ illimitata)(Residence permit) (unlimited validity)- Permesso di soggiorno con esclusione delle sottoelencate tipologie:(Residence permit with the exception of the following):1. Permesso di soggiorno provvisorio per richiesta asilo politico ai sensi della Convenzione di Dublino(Provisional residence permit for political asylum seekers pursuant to the Dublin Convention)2. Permesso di soggiorno per cure mediche(Residence permit for medical treatment)3. Permesso di soggiorno per motivi di giustizia(Residence permit for legal reasons))- Carta d'identitÃ M.A.E. - Corpo diplomatico(Identity card issued by the Ministry of Foreign Affairs - Diplomatic Corps)- Carta d'identitÃ - Organizzazioni internazionali e Missioni Estere Speciali(Identity card - international organisations and special foreign missions)- Carta d'identitÃ - Rappresentanze Diplomatiche(Identity card - diplomatic representations)- Carta d'identitÃ - Corpo Consolare(Identity card - consular corps)- Carta d'identitÃ - Uffici Consolari(Identity card - consulates)- Carta d'identitÃ - Rappresentanze Diplomatiche (personale amministrativo e tecnico)(Identity card - diplomatic representations) (administrative and technical staff)- Carta d'identitÃ - Rappresentanze Diplomatiche e Consolari (personale di servizio)(Identity card - diplomatic and consular representations (official duty staff)- List of persons participating in a school trip within the European Union.LUXEMBOURG- Carte d'identitÃ © d'Ã ©tranger(Alien's identity card)- Autorisation de sÃ ©jour provisoire apposÃ ©e dans le passeport national(Provisional residence authorisation affixed in national passports)- Carte diplomatique dÃ ©livrÃ ©e par le MinistÃ ¨re des Affaires Ã ©trangÃ ¨res(Diplomat's pass issued by the Ministry of Foreign Affairs)- Titre de lÃ ©gitimation dÃ ©livrÃ © par le MinistÃ ¨re des Affaires EtrangÃ ¨res au personnel administratif et technique des Ambassades(Certificate issued by the Ministry of Foreign Affairs to the Embassy's administrative and technical staff)- Titre de lÃ ©gitimation dÃ ©livrÃ © par le MinistÃ ¨re de la Justice au personnel des institutions et organisations internationales Ã ©tablies au Luxembourg(Certificate issued by the Ministry for Justice to the staff of institutions and international organisations based in Luxembourg)- List of persons participating in a school trip within the European Union.THE NETHERLANDS- Documents take the following forms:- Vergunning tot vestiging (Model "A")(Authorisation to settle)- Toelating als vluchteling (Model "B")(Admission document for refugees)- Verblijf voor onbepaalde duur (Model "C")(Residence permit for an indefinite period)- Vergunning tot verblijf (Model "D")(Residence authorisation)- Voorwaardelijke vergunning tot verblijf (Model "D" bearing the mark "voorwaardelijk" (conditional))(Conditional residence authorisation)- Verblijfskaart van een onderdaan van een Lid-Staat der EEG (Model "E")(Residence permit for EC nationals)- Vergunning tot verblijf (in de vorm van een stempel in het paspoort)(Residence authorisation (in the form of a stamp in a passport))- Vreemdelingendocument with the code "A", "B", "C", "D", "E", "F1", "F2" or "F3"(Document for aliens)- Legitimatiebewijs voor leden van diplomatieke of consulaire posten(Identity document for members of diplomatic missions and consular posts)- Legitimatiebewijs voor ambtenaren met een bijzondere status(Identity document for officials with a special status)- Legitimatiebewijs voor ambtenaren van internationale organisaties(Identity document for officials of international organisations)- Identiteitskaart voor leden van internationale organisaties waarvan de zetel in Nederland is gevestigd(Identity Card for members of international organisations with which the Netherlands has concluded a headquarters agreement)- Visum voor terugkeer(Return visas)- List of persons participating in a school trip within the European Union.Comment on indents 1 and 2The issue of residence documents mentioned under indents 1 and 2 has stopped since 1 March 1994 (the issue of Model "D" and the affixing of stamps in passports came to an end on 1 June 1994). Documents already in circulation will remain valid until 1 January 1997 at the latest.Comment on indent 3Issue of the document for aliens has been effective since 1 March 1994. This document in the form of a credit card will gradually replace the residence authorisations mentioned in indents 1 and 2. The code corresponding to the category of residence will be retained.The document for aliens marked with the code E will be issued both to EC nationals and to nationals of Contracting States to the European Economic Area Agreement.Conditional residence authorisations are marked with codes F1, F2 or F3.Comment on indent 7List of international organisations with office in the Netherlands whose members (including family members) hold identity papers not issued by the Ministry for Foreign Affairs1. European Space Agency (ESA)2. European Patent Office (EPO)3. International Tea Promotion Association (ITPA)4. International Service for National Agricultural Research (ISNAR)5. Technical Centre for Agricultural and Rural Cooperation (ACP)6. United Nations University Institute for New Technologies (UNU-INTECH)7. African Management Services Company (AMSCO SA)AUSTRIA- Aufenthaltstitel in Form der Vignette entsprechend der Gemeinsamen MaÃ nahme der EuropÃ ¤ischen Union vom 16. Dezember 1996 zur einheitlichen Gestaltung der Auftenthaltstitel(Residence permit in the form of a sticker in accordance with the EU Joint Action of 16 December 1996 concerning a uniform format for residence permits)As from 1 January 1998 residence permits will be issued and extended in this form only. The following will be entered under "type of permit":Niederlassungsbewilligung (permanent residence permit); Aufenthaltserlaubnis (residence permit), Befr. Aufenthaltsrecht (temporary residence permit).- Vor dem 1. JÃ ¤nner 1998 erteilte Aufenthaltstitel im Rahmen der - auch "unbefristet" eingetragenen - GÃ ¼ltigkeitsdauer:residence permits issued before 1 January 1998 on the basis of the validity indicated, including unlimited validity:"Wiedereinreise - Sichtvermerk" oder "Einreise - Sichtvermerk"; wurden bis 31.12.1992 von InlandsbehÃ ¶rden, aber auch von VertretungsbehÃ ¶rden in Form eines Stempels ausgestellt;(Re-entry visas or entry visas issued by the Austrian authorities until 31 December 1992, but also in the form of a stamp by the representing authorities)"GewÃ ¶hnlicher Sichtvermerk"; wurde vom 1.1.1993 bis 31.12.1997 in Form einer Vignette - ab 1.9.1996 entsprechend der VO[EG] 1683/95 - ausgestellt;(Ordinary visa: issued between 1 January 1993 and 31 December 1997 in the form of a sticker - as from 1 September 1996 in accordance with EU Regulation 1683/95)."Aufenthaltsbewilligung"; wurde vom 1.1.1993 bis 31.12.1997 in Form einer speziellen Vignette ausgestellt;(Residence permit: issued between 1 January 1993 and 31 December 1997, in the form of a special sticker).- KonventionsreisepaÃ , ausgestellt ab 1. Januar 1993(Travel document, issued as of 1 January 1993)- Legitimationskarten fÃ ¼r TrÃ ¤ger von Privilegien und ImmunitÃ ¤ten in den Farben rot, gelb und blau, ausgestellt vom Bundesministerium fÃ ¼r auswÃ ¤rtige Angelegenheiten(Accreditation pass for the bearers of privileges and immunities in red, yellow and blue issued by the Ministry for Foreign Affairs)- List of pupils participating in school trips within the European UnionThe following are not valid as residence permits and therefore do not entitle the holder to visa-free entry into Austria:- Lichtbildausweis fÃ ¼r Fremde gemÃ ¤Ã  § 85 Fremdengesetz 1997(Alien's identity card with photograph pursuant to paragraph 85 of 1997 Aliens Act)- Durchsetzungsaufschub und Abschiebungsaufschub nach Aufenthaltsverbot oder Ausweisung(Stay of execution and stay of deportation following an exclusion order or expulsion order)- Bewilligung zur Wiedereinreise trotz bestehenden Aufenthaltsverbotes, in Form eines Visums erteilt, jedoch als eine solche Bewilligung gekennzeichnet(Authorisation of re-entry, despite existing exclusion order, issued in the form of a visa indicating that it is an authorisation of this kind)- VorlÃ ¤ufige Aufenthaltsberechtigung gemÃ ¤Ã  § 19 Asylgesetz 1997 bzw. § 7 AsylG 1991(Provisional residence permit pursuant to paragraph 19 of the 1997 Asylum Act or paragraph 7 of the 1991 Asylum Act)- Befristete Aufenthaltsberechtigung gemÃ ¤Ã  § 15 Asylgesetz 1997 bzw. § 8 AsylG 1991 als Duldung des Aufenthaltes trotz abgelehnten Asylantrags(Temporary residence permit pursuant to paragraph 15 of 1997 Asylum Act or paragraph 8 of the 1991 Asylum Act, tolerating the stay despite the rejection of the application for asylum)PORTUGAL- CartÃ £o de Identidade (emitido pelo MinistÃ ©rio dos NegÃ ³cios Estrangeiros)(Identity card issued by the Ministry of Foreign Affairs)Corpo Consular, Chefe de MissÃ £o(Consular corps, Head of mission)- CartÃ £o de Identidade (emitido pelo MinistÃ ©rio dos NegÃ ³cios Estrangeiros)(Identity card issued by the Ministry of Foreign Affairs)Corpo Consular, FuncionÃ ¡rio de MissÃ £o(Consular corps, mission official)- CartÃ £o de Identidade (emitido pelo MinistÃ ©rio dos NegÃ ³cios Estrangeiros)(Identity card issued by the Ministry of Foreign Affairs)Pessoal Auxiliar de MissÃ £o Estrangeira(Auxiliary staff working in a foreign mission)- CartÃ £o de Identidade (emitido pelo MinistÃ ©rio dos NegÃ ³cios Estrangeiros)(Identity card issued by the Ministry of Foreign Affairs)FuncionÃ ¡rio Administrativo de MissÃ £o Estrangeira(Administrative officer working in a foreign mission)- CartÃ £o de Identidade (emitido pelo MinistÃ ©rio dos NegÃ ³cios Estrangeiros)(Identity card issued by the Ministry of Foreign Affairs)Corpo DiplomÃ ¡tico, Chefe de MissÃ £o(Diplomatic corps, head of mission)- CartÃ £o de Identidade (emitido pelo MinistÃ ©rio dos NegÃ ³cios Estrangeiros)(Identity card issued by the Ministry of Foreign Affairs)Corpo DiplomÃ ¡tico, FuncionÃ ¡rio de MissÃ £o(Diplomatic corps, mission official)- TÃ ­tulo de ResidÃ ªncia (1 Ano)(Residence permit - one year)- TÃ ­tulo de ResidÃ ªncia Anual (1 Ano)(Annual residence permit - one year)- TÃ ­tulo de ResidÃ ªncia Anual (cor de laranja)(Annual residence permit - orange in colour)- TÃ ­tulo de ResidÃ ªncia TemporÃ ¡rio (5 Anos)(Temporary residence permit - five years)- TÃ ­tulo de ResidÃ ªncia VitalÃ ­cio(Residence permit valid for life)- CartÃ £o de ResidÃ ªncia de Nacional de um Estado Membro da Comunidade Europeia(National residence permit of an EC Member State)- CartÃ £o de ResidÃ ªncia TemporÃ ¡rio(Temporary residence permit)- CartÃ £o de ResidÃ ªncia(Residence permit)- AutorizaÃ §Ã £o de ResidÃ ªncia ProvisÃ ³ria(Provisional residence authorisation)- TÃ ­tulo de Identidade de Refugiado(Refugee identity document)CONFIDENTIALANNEX 5ANNEX 6List of honorary consuls authorised, in exceptional cases and on a temporary basis, to issue uniform visasIn accordance with the decision taken by the Ministers and Secretaries of State at the meeting of 15 December 1992, all the Schengen States accepted that the following honorary consuls would be authorised to issue uniform visas for the period specified below:The current Honorary Consul of the Netherlands- in Nassau (Bahamas) until one of the Schengen States sets up a Representation with career diplomats,- in Manama (Bahrain), for five years until the entry into force of the Convention implementing the Schengen Agreement.ANNEX 7Reference amounts required for crossing borders fixed annually by the national authorities.BELGIUMBelgian law lays down general provisions for the verification of adequate means of subsistence, without stipulating any mandatory rules.The administrative practice is as follows:- Aliens staying with a private personProof of means of subsistence may be furnished by means of a sponsorship undertaking signed by the person accommodating the alien in Belgium and authenticated by the local administrative authority of his place of residence.The sponsorship undertaking covers the costs of the alien's stay, health care, accommodation and repatriation, should the alien be unable to pay, so as to rule out payment by the public authorities. The undertaking must be signed by a person who is solvent and, if this person is an alien, is in possession of a residence permit or establishment permit.If necessary, the alien may also be required to furnish proof of personal resources.If he has no financial credit whatsoever, he must be able to access at least BEF 1500 for each day of the planned stay.- Aliens staying at a hotelIf the alien is unable to furnish proof of any credit whatsoever, he must be able to access at least approximately BEF 2000 for each day of the planned stay.Furthermore, in most cases, the person concerned must produce a ticket (air ticket) enabling him to return to his country of origin or residence.GERMANYPursuant to Article 60(2) of the Aliens Act of 9 July 1990 (AuslG), an alien may be refused entry at the border if there are grounds for expulsion.This is the case if an alien is forced to claim or claims social welfare benefit from the German State for himself, for members of his family staying on German territory or for his dependants (Article 46(6) of the Aliens Act).Reference amounts have not been fixed for the attention of border control officials. In practice, an amount of DEM 50 per day is generally used as a basic reference. The alien must also have a return ticket or equivalent financial means.Nevertheless, before the decision not to admit the alien is made, he must be granted the opportunity to produce, in good time and by legal means, the financial means necessary to secure his stay on German territory, namely by presenting:- a legal guarantee from a German bank,- a letter of guarantee from the host,- a telegraphic money order,- a guarantee deposited with the immigration authorities responsible for the stay.GREECEMinisterial Decree No 3011/2/1f of 11 January 1992 fixes the amount of the means of subsistence which foreign nationals - with the exception of nationals of the Member States of the European Community - must have at their disposal if they wish to enter Greek territory.Pursuant to the abovementioned Ministerial Decree, the amount of foreign currency enabling foreign nationals of non-member states of the European Community to enter Greece is fixed at the equivalent of GRD 5000 in foreign currency per person per day, and a minimum total amount of GRD 35000.The amount of foreign currency required per day is reduced by 50 % for minors who are members of the alien's family.Nationals of non-Community countries which oblige Greek nationals to change currency at the borders are also subject to this obligation on the principle of reciprocity.SPAINAliens must prove that they have adequate means of subsistence. The minimum amount is given below:(a) for the costs of their stay in Spain: ESP 5000, or the equivalent in foreign currency, multiplied by the planned number of days of the stay in Spain and by the number of family members travelling with the person concerned. Regardless of the planned duration of the stay, the minimum amount for which he must provide proof must always be ESP 50000 per person.(b) for their return to the state of provenance or for transit via third States: the personal, untransferable and fixed-date ticket or tickets for the planned means of transport.Aliens must prove that they have the above means of subsistence either by producing them if they are in cash, or by producing certified cheques, traveller's cheques, receipts, letters of credit or a bank certificate confirming the existence of these means. Failing these documents, any other supporting documents recognised by the Spanish border police authorities may be produced.FRANCEThe reference amount for the adequate means of subsistence for the planned duration of an alien's stay or for his transit via France to a destination in a third state is equal to the amount of the guaranteed minimum wage in France (SMIC) calculated daily on the basis of the rate fixed on 1 January of the current year.This amount is regularly reassessed on the basis of the French cost of living index:- automatically whenever the retail price index rises more than 2 %,- by a governmental decision - after consultation with the national commission for collective bargaining - to grant a rise higher than the rise in the retail price index.As of 1 July 1998, the daily amount of the SMIC (minimum wage) is FRF 302.Holders of an accommodation certificate must possess a minimum amount of money, equivalent to half the SMIC, in order to stay in France. This amount is therefore FRF 151 per day.ITALYA precise amount has never been fixed for the means of subsistence of which non-Community nationals wishing to stay in Italy must provide proof to the border control authorities, despite the fact that these means of subsistence are given a general mention in Article 3(5) of Law No 39 of 28 February 1990 on the "Urgent standards for matters of political asylum, entry and stay for non-Community nationals and for matters governing the stay of non-Community nationals and stateless persons already on national territory".In fact, it is at the discretion of border control officials to assess whether the alien has adequate financial means. This assessment is based on the duration of and reason for the stay, on the alien's nationality (so as to determine whether the alien belongs to a state which is sensitive in terms of immigration), on the alien's personal circumstances and on the mode of transport used.The alien may prove that he has the necessary financial means by producing cash, credit cards or other evidence of credit (e.g. traveller's cheques).Pursuant to Article 3(6) of the abovementioned Law, the alien is not deemed to be without means of subsistence if he is able to submit documents certifying that he has property in Italy or that he has an occupation with a regular income there (e.g. work permit) or that an institution, company or private person has promised to guarantee his accommodation or subsistence and his return home.Failing any of the above, the alien must always have a return ticket or, at least, equivalent funds (including the money necessary to return home plus the amount considered necessary to cover his expenses during his stay).LUXEMBOURGThe law of Luxembourg does not provide for any reference amount for border controls. The official carrying out the control decides on a case-by-case basis whether an alien approaching the border has adequate means of subsistence. To this end, the official takes into account the purpose of the stay and the type of accommodation.THE NETHERLANDSThe amount which border control officials take as a basis when verifying means of subsistence is currently NLG 75 per person per day.The application of this criterion is flexible since the required amount of the means of subsistence is determined on the basis of the planned duration of the stay, the reason for the visit and the personal circumstances of the person concerned.AUSTRIAPursuant to Article 32(2) Z 3 of the law on aliens, aliens shall be turned away at the border if they have no place of residence in Austria and do not have sufficient means of subsistence to meet the costs of their stay and return.However, there are no reference amounts for the above. Decisions are made on a case-by-case basis depending on the purpose, type and duration of the stay. Cash and - depending on the circumstances of the individual case - traveller's cheques, credit cards, bank guarantees or letters of guarantee from solvent persons living in Austria may be accepted as proof.PORTUGALAliens must be in possession of the following amounts if they wish to enter or stay in Portugal:- PTE 15000 - for each entry,- PTE 8000 - for each day spent on the territory.Aliens who are able to prove that their board and lodging are guaranteed for the duration of their stay may be exempted from paying the above amounts.ANNEX 8Uniform format for visa-stickers and information on their technical specifications and security features.The technical specifications and security features contained in Council Regulation (EC) No 1683/95 laying down a uniform format for visas have been in force since 7 September 1996.COUNCIL REGULATION (EC) No 1683/95of 29 May 1995laying down a uniform format for visasTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, in particular Article 100c(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament,Whereas Article 100c(3) of the Treaty requires the Council to adopt measures relating to a uniform format for visas before 1 January 1996;Whereas the introduction of a uniform format for visas is an important step towards the harmonisation of visa policy; whereas Article 7a of the Treaty stipulates that the internal market shall comprise an area without internal frontiers in which the free movement of persons is ensured in accordance with the provisions of the Treaty; whereas this step is also to be regarded as forming a coherent whole with measures falling within Title VI of the Treaty on European Union;Whereas it is essential that the uniform format for visas should contain all the necessary information and meet very high technical standards, notably as regards safeguards against counterfeiting and falsification; whereas it must also be suited to use by all the Member States and bear universally recognisable security features which are clearly visible to the naked eye;Whereas this Regulation only lays down such specifications as are not secret; whereas these specifications need to be supplemented by further specifications which must remain secret in order to prevent counterfeiting and falsification and which may not include personal data or references to such data; whereas powers to adopt further specifications should be conferred on the Commission;Whereas, to ensure that the information referred to is not made available to more persons than necessary, it is also essential that each Member State should designate not more than one body having responsibility for printing the uniform format for visas, with Member States remaining free to change the body, if need be; whereas, for security reasons, each Member State must communicate the name of the competent body to the Commission and the other Member States;Whereas, to be effective, this Regulation should apply to all visas covered by Article 5; whereas Member States should be free also to use the uniform visa format for visas which can be used for purposes other than those covered by Article 5 provided differences visible to the naked eye are incorporated to make confusion with the uniform visa impossible;Whereas, with regard to the personal data to be entered on the uniform format for visas in accordance with the Annex hereto, compliance should be ensured with Member States' data-protection provisions as well as with the relevant Community legislation,HAS ADOPTED THIS REGULATION:Article 1Visas issued by the Member States in conformity with Article 5 shall be produced in the form of a uniform format (sticker). They shall conform to the specifications set out in the Annex.Article 2Further technical specifications which render the visa difficult to counterfeit or falsify shall be laid down in accordance with the procedure set out in Article 6.Article 31. The specifications referred to in Article 2 shall be secret and not be published. They shall be made available only to bodies designated by the Member States as responsible for printing and to persons duly authorised by a Member State or the Commission.2. Each Member State shall designate one body to the Commission and the other Member States. The same body may be designated by two or more Member States for this purpose. Each Member State shall be entitled to change its designated body. It shall inform the Commission and the other Member States accordingly.Article 41. Without prejudice to the relevant more extensive provisions concerning data protection, an individual to whom a visa is issued shall have the right to verify the personal particulars entered on the visa and, where appropriate, to ask for any corrections or deletions to be made.2. No information in machine-readable form shall be given on the uniform format for visas unless it also appears in the boxes described in points 6 to 12 of the Annex, or unless it is mentioned in the relevant travel document.Article 5For the purposes of this Regulation a "visa" shall mean an authorisation given by or a decision taken by a Member State which is required for entry into its territory with a view to:- an intended stay in that Member State or in several Member States of no more than three months in all,- transit through the territory or airport transit zone of that Member State or several Member States.Article 61. Where reference is made to the procedure defined in this Article, the following provisions shall apply.2. The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission.The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee.(b) If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on the expiry of a period of two months, the Council has not acted, the proposed measures shall be adopted by the Commission, save where the Council has decided against the said measures by a simple majority.Article 7Where Member States use the uniform visa format for purposes other than those covered by Article 5, appropriate measures must be taken to ensure that confusion with the visa referred to in Article 5 is not possible.Article 8This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.Article 1 shall become applicable six months after the adoption of the measures referred to in Article 2.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 May 1995.For the CouncilThe PresidentH. de CharetteANNEX>PIC FILE= "L_2000239EN.037302.TIF">Security features1. A sign consisting of nine ellipses in a fan-shape shall appear in this space.2. An optically variable mark ("kinegram" or equivalent) shall appear in this space. Depending on the angle of view, 12 stars, the letter "E" and a globe become visible in various sizes and colours.3. The logo consisting of a letter or letters indicating the issuing Member State (or "BNL" in the case of the Benelux countries, namely Belgium, Luxembourg and the Netherlands) with a latent image effect shall appear in this space. This logo shall appear light when held flat and dark when turned by 90 °. The following logos shall be used: A for Austria, BNL for Benelux, D for Germany, DK for Denmark, E for Spain, F for France, FIN for Finland, GR for Greece, 1 for Italy, IRL for Ireland, P for Portugal, S for Sweden, UK for the United Kingdom.4. The word "visa" in capital letters shall appear in the middle of this space in optically variable colouring. Depending on the angle of view, it shall appear green or red.5. This box shall contain the number of the visa, which shall be pre-printed and shall begin with the letter or letters indicating the issuing country as described in point 3 above. A special type shall be used.Sections to be completed6. This box shall begin with the words "valid for". The issuing authority shall indicate the territory or territories for which the visa is valid.7. This box shall begin with the word "from" and the word 'until' shall appear further along the line. The issuing authority shall indicate here the period of validity of the visa.8. This box shall begin with the words "number of entries" and further along the line the words "duration of stay" (i.e. duration of applicants' intended stay) and again "days" shall appear..9. This box shall begin with the words "issued in" and shall be used to indicate the place of issue.10. This box shall begin with the word "on" (after which the date of issue shall be filled in by the issuing authority) and further along the line the words "number of passport" shall appear (after which the holder's passport number shall appear).11. This box shall begin with the words "type of visa". The issuing authority shall indicate the category of visa in conformity with Articles 5 and 7 of this Regulation.12. This box shall begin with the word "remarks". It shall be used by the issuing authority to indicate any further information which is considered necessary, provided that it complies with Article 4 of this Regulation. The following two and a half lines shall be left empty for such remarks.13. This box shall contain the relevant machine-readable information to facilitate external border controls.The paper shall be pastel green with red and blue markings.The words designating the boxes shall appear in English and French. The issuing State may add a third official Community language. However, the word "visa" in the top line may appear in any one official language of the Community.CONFIDENTIALANNEX 9CONFIDENTIALANNEX 10ANNEX 11Criteria for travel documents to which a visa may be affixedThe travel documents outlined below shall be considered valid for the purposes of Article 17(3)(a) of the Convention implementing the Schengen Agreement, provided that they attest to the holder's identity and, in the cases mentioned under points (a) and (b), the holder's nationality or citizenship and provided that they fulfil the conditions under Articles 13 and 14.(a) Travel documents issued in accordance with international rules applied by countries or regional and local bodies recognised by all Member States.(b) The passports or travel documents which, although issued by the countries or international bodies not recognised by all Member States, guarantee that the alien will return and provided that the Executive Committee recognises these as valid documents on which to affix the uniform visa (alternatively affixed on a separate sheet) of a joint visa. The unanimous approval of the Executive Committee shall be required for:- the list of these passports or travel documents,- the list of countries or entities that are not recognised, which have issued documents.The possible compilation of these lists, which shall only apply to the requirements for implementing the Schengen Convention, shall not prejudice Member States' recognition of countries or regional and local entities that are not recognised.(c) Travel documents for refugees, issued in accordance with the Convention of 1951 on the Status of Refugees.(d) Travel documents for stateless persons issued in accordance with Convention of 1954 on the Status of Stateless Persons(1).(1) Portugal and Austria, although not Contracting Parties to this Convention, accept that travel documents issued in accordance with this Convention may bear the uniform visa issued by the Schengen States.ANNEX 12Fees, in euro, to be charged when issuing uniform visas>TABLE>Rules:I. These fees shall be paid in a convertible currency or in the national currency on the basis of the official exchange rates in force.II. In individual cases, the amount of fees to be charged may be reduced or may be waived in accordance with national law when this protects cultural interests, in the field of foreign policy, development policy or other areas of vital public interest.III. Group visas are issued in accordance with national law, for a maximum of 30 days.ANNEX 13Guidelines on how to complete visa-stickersPlease note: in general, visas can be issued at the earliest three months before they are first used.AIRPORT TRANSIT VISAS (ATVs)It is pointed out that only nationals of certain "sensitive" countries (see Annex 3) are subject to an ATV. ATV holders may not leave the international section of the airport through which they travel in transit.Example 1SINGLE-ENTRY AIRPORT TRANSIT VISAS>PIC FILE= "L_2000239EN.037801.TIF">- Type of visa: ATVs bear the identification code A- The single-entry ATV gives access to one country only (France in this example)- The duration of validity is calculated from the date of departure (e.g. 01.02.00); the term is established by adding a period of grace of seven days in case the visa holder postpones departure- ATVs do not give right to residence, the heading "residence" should be crossed out with XXXExample 2(a)DUAL-ENTRY (RETURN) ATVs (valid in one country only)>PIC FILE= "L_2000239EN.037901.TIF">- The return ATV authorises airport transit for both outward and return journeys- The duration of the visa's validity is calculated as follows: date of the return journey + seven days (in the example shown: Return date 15.02.00)- If transit is foreseen through one airport only, the name of the country concerned is entered under the heading "valid for" (see example 2a). If transit is made exceptionally via two different Schengen countries on the outward and return journeys, the visa is marked "Schengen States" (see example 2b)Example 2(b)DUAL-ENTRY ATVs (valid in several countries)>PIC FILE= "L_2000239EN.038001.TIF">"Schengen States" should be entered under the heading "valid for" to enable transit via two airports situated in two different countriesExample 3MULTIPLE-ENTRY ATVs (should only be issued in exceptional cases)>PIC FILE= "L_2000239EN.038101.TIF">- For multiple-entry ATVs (enabling several transits) the term of the visa's validity is calculated as follows: date of first departure + three months- For entries under the heading "valid for", the same rule applies as for dual-entry ATVsTRANSIT VISASExample 4SINGLE-ENTRY TRANSIT VISAS>PIC FILE= "L_2000239EN.038201.TIF">- Type of visa: the transit visa bears the identification code B. It is recommended to add the word "TRANSIT"- The duration of validity is calculated from the date of departure (e.g. 01.02.00). The term is fixed as follows: date of departure + (five days maximum) + seven days (period of grace in case the visa holder postpones departure)- The duration of the transit may not exceed five daysExample 5DUAL-ENTRY TRANSIT VISAS>PIC FILE= "L_2000239EN.038301.TIF">- The duration of validity: when the date of different transit journeys is not known, which is generally the case, the period of validity is calculated as follows: date of departure + six months- The duration of the transit may not exceed five daysExample 6MULTIPLE-ENTRY TRANSIT VISAS>PIC FILE= "L_2000239EN.038401.TIF">- The duration of validity is calculated in the same way as for dual-entry transit visas (see example 5)- The duration of the stay may not exceed five days in transitSHORT-STAY VISASExample 7SINGLE-ENTRY SHORT-STAY VISAS>PIC FILE= "L_2000239EN.038501.TIF">- Type of visa: the short-stay visa bears the identification code C- The duration of the visa's validity is calculated as follows: from the date of departure (e.g. 01.02.00). The period is fixed as follows: date of departure + duration of stay + period of grace of 15 days- The duration of the stay may not exceed 90 days in any six-month period (30 days in the example shown here)Example 8MULTIPLE-ENTRY SHORT-STAY VISA>PIC FILE= "L_2000239EN.038601.TIF">- The duration of validity is calculated from the date of departure + six months maximum on the basis of the documentary evidence provided- The duration of the stay may not exceed 90 days in any six-month period (as in the example shown here, but the duration may also be less). The duration of the stay is that of the cumulative total of successive stays. This is also based on the documentary evidence providedExample 9SHORT-STAY TRAVEL VISA>PIC FILE= "L_2000239EN.038701.TIF">- This is a multiple-entry short-stay visa which is valid for over six months or one, two, three years, five years in exceptional cases (e.g. VIPs).In the example shown here the validity is three years- The same rules apply to the duration of the stay as in example 8 (90 days maximum)VISAS WITH LIMITED TERRITORIAL VALIDITY (LTV VISAS)The LTV visa can be either a short-stay visa or a transit visa.The limitation of validity may apply to one or to several States.Example 10SHORT-STAY LTV VISAS, ONE COUNTRY ONLY>PIC FILE= "L_2000239EN.038801.TIF">- In this example, the territorial validity is limited to one country only, i.e. France- The short-stay LTV visa bears the identification code C (as in example 7)Example 11SHORT-STAY LTV VISAS, VALIDITY LIMITED TO SEVERAL COUNTRIES>PIC FILE= "L_2000239EN.038901.TIF">- In this case, the following country codes indicating the countries for which the visa is valid are entered under the heading "valid for": (Belgium: B, Germany: D, Greece: GR, Spain: E, France: F, Italy: I, Luxembourg: L, the Netherlands: NL, Austria: A, Portugal: P. In the case of the Benelux countries: BNL)- In the example shown, the territorial validity is limited to France and SpainExample 12TRANSIT LTV VISAS, ONE COUNTRY>PIC FILE= "L_2000239EN.039001.TIF">- The transit visa bears the identification code B under the heading for the type of visa- In the example shown, the visa is limited to French territoryACCOMPANYING PERSONSExample 13>PIC FILE= "L_2000239EN.039101.TIF">- In this case, one or more children and in exceptional circumstances, a spouse travel on one passport- If one or more children travelling on the travel document are covered by a visa, under the heading "passport number", after the passport number, "+ nX" is added, indicating the number of children, and if a spouse is travelling on the passport "+ Y" is added. In the example shown here (single-entry, short-stay visa, with a duration of stay of 30 days) the visa is issued for the passport holder, three children and the passport holder's spouseVISA ISSUED BY REPRESENTATIONExample 14>PIC FILE= "L_2000239EN.039201.TIF">The above visa was issued by a consular post of a Schengen State representing another Schengen State.In this case, under the heading "Observations", the letter "R" must be entered, followed by the country code of the country on whose behalf the visa was issued.The country codes to be used are as follows:Belgium: BGermany: DGreece: GRSpain: EFrance: FItaly: ILuxembourg: LThe Netherlands: NLAustria: APortugal: PIn the above example, the Belgian Embassy in Brazzaville issued a visa on behalf of Spain.SUMMARY>TABLE>ANNEX 14Rules and procedures governing information to be sent by Contracting Parties when issuing visas with limited territorial validity, when cancelling, revoking and reducing the duration of a uniform visa's validity and when issuing national residence permits1. INFORMATION WHEN ISSUING VISAS WITH LIMITED TERRITORIAL VALIDITY1.1. General conditionsIn order that authorisation to enter the national territory of Schengen Contracting Parties can be granted, nationals from a third country should generally fulfil the conditions laid down in Article 5(1) of the Convention implementing the Schengen Agreement.If a national from a third country does not fulfil all these conditions, entry or the issue of a visa shall be refused except if a Contracting Party considers it necessary to derogate from this rule for humanitarian reasons, on grounds of national interest, or due to international obligations. In such cases, the Contracting Party concerned may only issue a visa with limited territorial validity (LTV) and must inform the other Contracting Parties (Articles 5(2) and 16 of the Schengen Convention).The issue of short-stay LTVs is in accordance with the Schengen Convention and the Common Consular Instructions on Visas (SCH/II-Visa (93) 11, 6 Rev., 4 corr., Chapter V, point 3) generally subject to the following conditions:(a) LTVs are issued by way of exception. The conditions under which this type of visa is issued shall be carefully examined on a case-by-case basis;(b) this does not mean that the Schengen Contracting Parties will use and abuse the possibility to issue LTVs; this would not be in keeping with the principles and objectives of Schengen. Given that the number of LTVs being issued will most probably be small, it is not necessary to envisage an automated procedure for informing the other Contracting Parties.1.2. Rules of procedureWhen defining rules of procedure governing the information to be sent by Contracting Parties when issuing LTVs, a distinction shall be made between visas issued by diplomatic and consular representations and visas issued by the border authorities. The rules of procedure in use are as follows.1.2.1. Issue of visas by diplomatic and consular representationsIn general, the rules laid down for the provisional arrangements for consultation with the central authorities (Article 17(2) of the Schengen Convention shall apply mutatis mutandis to the information procedure used by the other Contracting Parties (see Doc. SCH/II-Visa (94)7). Where different rules are used, these shall be notified by the Contracting Parties concerned. In general, information shall be sent within 72 hours.1.2.2. Issue of visas by the border authoritiesIn this case, information shall be sent within 72 hours to the central authorities of the other Contracting Parties.1.2.3. The Contracting Parties must designate which contact points should receive this information.1.2.4. When setting up an automated procedure to enable consultation between the central authorities (Article 17(2) of the Schengen Convention), this shall include a provision ensuring that other Contracting Parties are informed of the issue of an LTV where the LTV is issued as a result of an objection to the issue of a Schengen visa on the part of one (or more) Contracting Party/Parties), in the framework of consultation. Where LTVs are issued in other circumstances, this procedure cannot be used for sending information between States.1.2.5. The following information shall be sent to the Contracting Parties:surname, first name, and date of birth of visa holdernationality of visa holderdate and place of issue of LTVreasons for issuing visas with limited territorial validity:- humanitarian reasons- reasons of national interest- international obligations- travel document which is not valid in all Contracting Parties- second issue of a visa within a six-month period- in emergencies, there was no consultation with the central authorities- the central authorities of a Contracting Party raised objections during consultation2. CANCELLING, REVOKING AND REDUCING THE DURATION OF VALIDITY OF A UNIFORM VISAIn accordance with the principles adopted by the Executive Committee when cancelling, revoking and reducing the duration of a uniform visa's validity (SCH/Com-ex (93)24), the following information must be sent to the other Contracting Parties.2.1. Cancelling visasCancelling a Schengen visa aims to prevent persons entering the territory of the Contracting Parties when it transpires after a visa has been issued that these persons do not fulfil the conditions warranting the issue of a visa.Contracting Parties who cancel a visa issued by another Contracting Party shall generally inform the central authorities of the issuing State within 72 hours.This notification shall contain the following information:surname, first name, and date of birth of visa holdernationality of visa holdertype and number of travel documentnumber of the visa-stickerCategory of visaDate and place of visa issueDate and reasons for cancellation2.2. Revoking visasRevoking a visa permits cancellation, even after entry to the territory, of the remaining duration of a visa's validity.A Contracting Party who revokes a uniform visa shall generally inform the issuing Contracting Party within 72 hours. This notification shall contain the same information as mentioned under point 2.1.2.3. Reducing the duration of a visa's validityWhen a Schengen State reduces the duration of validity of a visa issued by another Contracting Party, it shall generally inform this Contracting Party's central authorities within 72 hours. This notification shall contain the same information as mentioned under point 2.1.2.4. ProcedureThe information sent to the Contracting Party who issued the visa when the duration of a visa's validity is cancelled, revoked or reduced shall generally be sent to the central authority designated by this Contracting Party.3. INFORMATION ON NATIONAL RESIDENCE PERMITS (ARTICLE 25)Article 25(1) lays down that where a Contracting Party considers issuing a residence permit to an alien for whom an alert has been issued for the purposes of refusing entry, it shall first consult the issuing Contracting Party and shall take account of its interests: the residence permit shall be issued only for serious reasons, in particular of a humanitarian nature or arising from international obligations.The second subparagraph in Article 25(1) provides that the Contracting Party issuing the alert shall withdraw the alert, but may still put the alien concerned on its national list of alerts.The application of the provisions mentioned above involves two instances of information transmission between the Contracting Party intending to issue the residence permit and the Contracting Party issuing the alert:- prior consultation with the Contracting Party issuing the alert to take account of its interests and- information about the issue of the residence permit, so that the Contracting Party issuing the alert can withdraw it.In accordance with the provisions of Article 25(2) of the Schengen Convention, the issuing Contracting Party issuing the alert must also undertake consultation if it only transpires a posteriori, i.e. after the residence permit has been issued, that an alert has been issued for the purposes of refusing entry to the holder of the residence permit.In view of the underlying principles of the Schengen Convention, the issue of a residence permit to nationals from a third country for whom an alert has been issued for the purposes of refusing entry by one of the Contracting Parties shall also be limited to exceptional circumstances.With regard to the consultation referred to in Article 25 of the Convention, this action is highly dependent on the functioning of the Schengen information system (SIS). It should be examined if this information could be sent via the forthcoming Sirene procedure.The rules of procedure outlined in this note shall be re-examined from the point of view of their practical applicability at the latest 12 months after the Convention implementing the Schengen Agreement has been brought into force.ANNEX 15Model harmonised forms providing proof of invitation, sponsorship and accommodation drawn up by the Contracting Parties>PIC FILE= "L_2000239EN.039901.EPS">>PIC FILE= "L_2000239EN.040001.EPS">>PIC FILE= "L_2000239EN.040101.EPS">>PIC FILE= "L_2000239EN.040201.EPS">Appendix 2CONFIDENTIALCOMMON MANUALCONFIDENTIALAppendix 3The following Executive Committee and Central Group Decisions are repealed:(a) Executive Committee DecisionsSCH/Com-ex (93)4 Rev. 2 corr. of 14 December 1993SCH/Com-ex (93)5 Rev. of 14 December 1993SCH/Com-ex (94)5 of 27 June 1994SCH/Com-ex (94)6 of 27 June 1994SCH/Com-ex (94)7 of 27 June 1994SCH/Com-ex (94)12 of 27 June 1994SCH/Com-ex (94)20 Rev. of 21 November 1994SCH/Com-ex (94)23 Rev. of 22 December 1994SCH/Com-ex (94)24 Rev. of 22 December 1994SCH/Com-ex (95)1 of 28 April 1995SCH/Com-ex (95)4 of 28 April 1995SCH/Com-ex (95)15 Rev. 2 of 29 June 1995SCH/Com-ex (95)22 Rev. of 20 December 1995SCH/Com-ex (96)14 Rev. of 27 June 1996SCH/Com-ex (96)24 of 19 December 1996SCH/Com-ex (97)13 of 24 June 1997SCH/Com-ex (97)21 of 7 October 1997SCH/Com-ex (97)36 of 15 December 1997SCH/Com-ex (97)41 of 15 December 1997SCH/Com-ex (98)13 of 21 April 1998SCH/Com-ex (98)36 of 16 September 1998SCH/Com-ex (98)38 corr. of 16 September 1998SCH/Com-ex (98)54 of 16 December 1998SCH/Com-ex (98)55 of 16 December 1998(b) Central Group DecisionsSCH/C (96)16 of 12 March 1996SCH/C (96)32 of 26 April 1996SCH/C (96)40 of 28 May 1996SCH/C (96)41 of 23 May 1996SCH/C (96)96 of 11 May 1996SCH/SG (97)9 of 17 January 1997SCH/C (97)95 of 7 July 1997SCH/SG (97)79 of 7 October 1997SCH/Pers (98)9 Rev. of 30 March 1998SCH/SG (98)25 Rev. 2 of 31 March 1998SCH/C (98)135 of 15 December 1998